Exhibit 10.1

 

SELF-STORAGE SECURITISATION B.V.

 

as Issuer

 

and

 

CITICORP TRUSTEE COMPANY LIMITED

 

as Trustee

 

--------------------------------------------------------------------------------

TRUST DEED

in relation to

€235,000,000 Class A Secured Floating Rate Notes due 2014

€40,000,000 Class B Secured Floating Rate Notes due 2014

€50,000,000 Class C Secured Floating Rate Notes due 2014

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

Clause

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

1.

   Interpretation, Construction And Issuer Common Terms    1

2.

   Covenant To Repay And To Pay Interest On Notes    2

3.

   Form And Issue Of The Notes And Further Issues    4

4.

   Payment Of Duties And Taxes On The Notes    7

5.

   Covenant Of Compliance    8

6.

   Cancellation Of Notes    8

7.

   Enforcement    9

8.

   Proceedings    10

9.

   Rate Of Interest    11

10.

   Notice Of Payments    11

11.

   Investment By Trustee    11

12.

   Partial Payments    11

13.

   Covenants By The Issuer    12

14.

   Remuneration And Indemnification Of Trustee    12

15.

   Activities Of The Trustee    14

16.

   Waivers, Modifications And Substitution    21

17.

   Noteholders’ Title To The Notes    26

18.

   Currency Indemnity    26

19.

   Appointment Of Trustees    27

20.

   Trustee’s Retirement And Removal    29

21.

   Trustee’s Powers To Be Additional    29

22.

   Notices    29

23.

   Trustee’s Representations And Warranties    29

24.

   Execution    29

THE FIRST SCHEDULE FORM OF TEMPORARY GLOBAL NOTES

   30

THE SECOND SCHEDULE FORM OF PERMANENT GLOBAL NOTES

   40

THE THIRD SCHEDULE

   47

Part A Form Of Definitive Notes

   47

THE THIRD SCHEDULE

   50

Part B Form Of Interest Coupon

   50

THE THIRD SCHEDULE

   52



--------------------------------------------------------------------------------

Part C Form Of Talon For Further Interest Coupons

   52 THE FOURTH SCHEDULE TERMS AND CONDITIONS OF THE NOTES    53 THE FIFTH
SCHEDULE PROVISIONS FOR MEETINGS OF NOTEHOLDERS    54



--------------------------------------------------------------------------------

THIS TRUST DEED is made on 15 October 2004

 

BETWEEN:

 

(1) SELF-STORAGE SECURITISATION B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of The Netherlands and registered with the Trade Register of Chamber of
Commerce and Industry in Amsterdam under number 34210837 and whose registered
office is at Parnassustoren, Locatellikade 1, 1076 AZ Amsterdam, The Netherlands
(the “Issuer”); and

 

(2) CITICORP TRUSTEE COMPANY LIMITED (registered number 00235914) whose
registered office is at Citigroup Centre, Canada Square, Canary Wharf, London
E14 5LB (the “Trustee” which expression shall include such company and all other
persons or companies for the time being acting under these presents in the
capacity of the trustee or trustees).

 

INTRODUCTION:

 

(A) By resolutions of the board of directors of the Issuer passed on 6 October
2004, the Issuer has resolved to issue the Notes on the Closing Date, with all
of such Notes to be constituted in the manner hereinafter appearing and secured
as set out in the Issuer Deed of Charge.

 

(B) The Trustee has agreed to act as trustee of these presents upon and subject
to the terms and conditions hereinafter contained.

 

IT IS AGREED as follows:

 

1. INTERPRETATION, CONSTRUCTION AND ISSUER COMMON TERMS

 

1.1 Definitions

 

Terms defined in the master framework agreement dated on or about the date of
this Trust Deed and signed by, inter alios, the parties hereto (the “Master
Framework Agreement”) shall, unless otherwise defined herein or the context
requires otherwise, bear the same meanings herein (including in the recitals
hereto) and the rules of interpretation set out therein shall apply to this
Trust Deed.

 

In addition, for purposes of these presents, “these presents” means this Trust
Deed, the Conditions, the Schedules hereto, any deed expressed to be
supplemental hereto and the schedules (if any) thereto and the Issuer Deed of
Charge, all as from time to time supplemented or modified in accordance with the
provisions contained in this Trust Deed and/or where applicable, therein
contained.

 

1.2 Incorporation of Issuer Common Terms

 

Except as provided below, the Issuer Common Terms apply to these presents, where
applicable, and shall be binding on the parties to these presents as if set out
in full in these presents.

 

- 1 -



--------------------------------------------------------------------------------

1.3 Amendment to Issuer Common Terms

 

The Issuer Common Terms are, for the purposes of these presents, amended as
follows:

 

  1.3.1 Paragraphs 21.3 (Currency Indemnity) and 24 (Costs) of the Issuer Common
Terms do not apply to these presents insofar as the Trustee is the Paying
Transaction Party for the purpose of Paragraph 21.3 (Currency Indemnity); and

 

  1.3.2 Paragraph 1 (Further Assurance) of the Issuer Common Terms applies to
these presents as if set out in full in these presents, and as if the Issuer
were the Obligor and the Trustee were the Obligee.

 

1.4 Conflict with Issuer Common Terms

 

If there is any conflict between the provisions of the Issuer Common Terms and
the provisions of these presents, the provisions of these presents shall prevail
provided that if a provision of these presents relating to VAT is inconsistent
with the provisions of Paragraph 22 (Value Added Tax) of the Issuer Common
Terms, the provisions of Paragraph 22 (Value Added Tax) of the Issuer Common
Terms shall prevail.

 

2. COVENANT TO REPAY AND TO PAY INTEREST ON NOTES

 

2.1 Amount of Notes

 

The aggregate principal amount of the Notes is €325,000,000. The Notes shall be
comprised of:

 

  2.1.1 the €235,000,000 Class A Secured Floating Rate Notes due 2014;

 

  2.1.2 the €40,000,000 Class B Secured Floating Rate Notes due 2014; and

 

  2.1.3 the €50,000,000 Class C Secured Floating Rate Notes due 2014.

 

2.2 Covenant to Repay Principal and Pay Interest

 

  2.2.1 The Issuer hereby covenants with the Trustee that it will, as and when
any of the Notes, or any part thereof, becomes due to be redeemed in accordance
with the Conditions or these presents apply the relevant principal amount in
redemption of such Notes and pay or procure to be paid unconditionally to, or to
the order of, the Trustee in euros in London for immediate value the principal
amount then due to be redeemed in respect of such Notes.

 

  2.2.2 Subject to the Conditions, the Issuer shall pay or procure to be paid
unconditionally to, or to the order of, the Trustee as aforesaid interest on the
Principal Amount Outstanding of the Notes at rates calculated from time to time
in accordance with Condition 6 (Interest), and on the dates and in respect of
the accrual periods provided for in the Conditions, provided that:

 

  (a) every payment of principal or interest in respect of any Class of the
Notes made to or to the account of the Principal Paying Agent in the manner
provided in the Agency Agreement shall operate in satisfaction pro tanto of the
covenant in relation to such Class by the Issuer contained in this Clause 2.2,
except to the extent that there is a default in the subsequent payment thereof
(as provided in the Conditions) to the Noteholders or Couponholders (as the case
may be);

 

- 2 -



--------------------------------------------------------------------------------

  (b) in the case of any payment of principal in respect of any Class of the
Notes made to the Trustee or the Principal Paying Agent after the due date
thereof, or on or after the date upon which that Class of Notes becomes
immediately due and repayable following a Note Event of Default, interest shall
continue to accrue on the Principal Amount Outstanding of the Notes at the rates
aforesaid and calculated in accordance with Clause 9 (Rate of Interest) up to
and including the date which the Trustee determines to be the date (being not
later than 30 days after the day on which the whole of the payment of principal
and/or interest, as applicable, became due as aforesaid) on and after which
payment of the whole of such principal amount, together with an amount equal to
the interest which has accrued and is to accrue thereon up to and including that
date, is to be made to the Noteholders in respect thereof as stated in a notice
given to such Noteholders in accordance with Condition 17 (Notices to
Noteholders) provided that, upon due presentation on such date, such payment is
in fact made or, if payment is not then made, until such principal amount,
together with the interest accrued thereon, is available for payment and notice
is given to the relevant Noteholders in accordance with Condition 17 (Notices to
Noteholders); and

 

  (c) in any case where payment of the whole or any part of the Principal Amount
Outstanding of any Note is improperly withheld or refused upon due presentation
thereof (other than in circumstances contemplated by sub-clause 2.2.2(b) above)
interest shall accrue on that principal amount of such Note payment of which has
been so withheld or refused at the applicable rates aforesaid (calculated in
accordance with Clause 6 (Rate of Interest)) from the date of such withholding
or refusal up to (but excluding) the date on which, on presentation of such
Note, payment in full of the relevant amount of principal is made or (if
earlier) the seventh day after notice is duly given by the Principal Paying
Agent to the holder thereof (in accordance with Condition 17 (Notices to
Noteholders)), that upon presentation thereof, such payment will be made
provided that, upon such presentation, such payment is in fact made.

 

The Trustee will hold the benefit of this covenant and the covenant in Clause 5
(Covenant of Compliance) on trust for the Noteholders and for the Issuer Secured
Creditors as applicable.

 

2.3 Trustee’s Requirements Following a Note Event of Default

 

At any time after a Note Event of Default shall have occurred, the Trustee may:

 

  2.3.1 by notice in writing to the Issuer and the Paying Agents, require the
Paying Agents:

 

  (a) to act thereafter as Paying Agents of the Trustee in relation to payments
to be made by or on behalf of the Trustee under the provisions of these presents
mutatis mutandis on the terms provided in the Agency Agreement (save that the
Trustee’s liability under any provision of the

 

- 3 -



--------------------------------------------------------------------------------

Agency Agreement, or otherwise, for the indemnification, remuneration and
payment of out-of-pocket expenses of the Paying Agents shall be limited to the
amounts for the time being held by the Trustee on the trusts of these presents
in relation to the Notes and available for such purposes) and thereafter to
hold, if applicable, all Notes and Coupons and all sums, documents and records
held by them in respect of Notes and Coupons on behalf of the Trustee;

 

  (b) to make such payments to Noteholders on such dates and at such place as
the Trustee may require under the Issuer Deed of Charge subject always to the
terms of the Agency Agreement; and

 

  (c) to deliver up, if applicable, all Notes and Coupons and all sums,
documents and records held by them in respect of Notes and Coupons to the
Trustee, or as the Trustee shall direct in such notice, provided that such
notice shall be deemed not to apply to any documents or records which the
relevant (if more than one) Paying Agent is obliged not to release by any law or
regulation;

 

  2.3.2 by notice in writing to the Issuer and the Agent Bank, require the Agent
Bank to act thereafter as Agent Bank of the Trustee in relation to calculations
and determinations to be made by or on behalf of the Trustee under the
provisions of these presents mutatis mutandis on the terms provided in the
Agency Agreement (save that the Trustee’s liability under any provision thereof
or otherwise for the indemnification, remuneration and payment of out-of-pocket
expenses of the Agent Bank shall be limited to the amounts for the time being
held by the Trustee on the trusts of these presents in relation to the Notes and
available for such purposes) and thereafter to hold, if applicable, all Notes
and Coupons and all sums, documents and records held by it in respect of Notes
and Coupons on behalf of the Trustee; and

 

  2.3.3 by notice in writing to the Issuer, require it to make all subsequent
payments in respect of the Notes and/or Coupons to, or to the order of, the
Trustee and not to the Principal Paying Agent, in which event Clause 2.3.1 shall
cease to have effect.

 

2.4 Currency of Payments

 

All payments in respect of, under and in connection with these presents and the
Notes to the relevant Noteholders and Couponholders shall be made in euro.

 

3. FORM AND ISSUE OF THE NOTES AND FURTHER ISSUES

 

3.1 Issue of Temporary Global Notes

 

  3.1.1 The Class A Notes will initially be represented by the Class A Temporary
Global Note; the Class B Notes will initially be represented by the Class B
Temporary Global Note; and the Class C Notes will initially be represented by
the Class C Temporary Global Note.

 

  3.1.2 On the Closing Date, the Issuer shall deposit the Temporary Global Notes
with the Common Depositary on terms that the Common Depositary shall hold the

 

- 4 -



--------------------------------------------------------------------------------

same for the account of the subscribers of each Class of Notes referable thereto
(as notified to the Common Depositary by the Manager) and the successors in
title to such persons as appearing in the records of Euroclear and Clearstream
for the time being.

 

3.2 Exchange of Temporary Global Notes for Permanent Global Notes

 

Each of the Temporary Global Notes shall, on the relevant Exchange Date, be
exchanged for the relevant Permanent Global Note subject to and in accordance
with their respective terms. The Notes represented by the relevant Temporary
Global Note in respect of which each such exchange is made shall (subject as
provided in Clause 3.6 (Issue of Definitive Notes)) thereafter be represented by
the relevant Permanent Global Note for which each such exchange was made.

 

3.3 Deposit of Permanent Global Notes

 

The Issuer shall, on or before the Exchange Date, deposit the relevant Permanent
Global Notes with the Common Depositary on terms that the Common Depositary
shall, on or before the Exchange Date, hold such Permanent Global Notes in
escrow and, on and after the exchange of the corresponding Temporary Global
Notes for the same, hold each such exchanged Permanent Global Note for the
respective accounts of the relevant subscribers of the Notes.

 

3.4 Procedures for Exchange

 

The procedures as regards the exchange, authentication, delivery, surrender,
cancellation, presentation, marking down of any of the Global Notes (or part
thereof) and any other matters to be carried out by the relevant parties upon
such exchange (in whole or part) shall be made in accordance with the provisions
of the relevant terms of the Agency Agreement and of such Global Notes and in
accordance with the normal practice of the Principal Paying Agent.

 

3.5 Form of Global Notes

 

The Temporary Global Notes and Permanent Global Notes shall be printed or typed
in the respective forms or substantially in the respective forms set out in the
First and Second Schedules. Each of the Global Notes shall be signed manually or
in facsimile by a person duly authorised by the Issuer on behalf of the Issuer.
Execution in facsimile of any Notes and any photostatic copying or other
duplication of Global Notes (in unauthenticated form, but executed manually on
behalf of the Issuer) shall be binding upon the Issuer in the same manner as if
such Notes were signed manually by such person. The Issuer may use the facsimile
signature of a person who at the date of this Deed is an Authorised Signatory
even if at the time of issue of any Global Note he no longer holds signing
authority on behalf of the Issuer. The Issuer shall procure that, prior to the
issue and delivery of each Global Note, each Global Note will be authenticated
manually by an authorised signatory of the Principal Paying Agent. No Global
Note shall be valid for any purpose unless and until so authenticated. A Global
Note so executed and authenticated shall be the binding and valid obligation of
the Issuer.

 

- 5 -



--------------------------------------------------------------------------------

3.6 Issue of Definitive Notes

 

If (while any of the Notes are represented by Permanent Global Notes):

 

  3.6.1 either Euroclear or Clearstream, Luxembourg is closed for business for a
continuous period of 14 days (other than by reason of holiday, statutory or
otherwise) or announces an intention permanently to cease business or does in
fact do so and no other clearing system acceptable to the Trustee is then in
existence; or

 

  3.6.2 as a result of any amendment to, or change in, the laws or regulations
of the Issuer Jurisdiction (or of any political sub-division thereof) or of any
authority therein or thereof having power to tax or in the interpretation or
administration of such laws or regulations which change becomes effective on or
after the Closing Date, the Issuer or any Paying Agent is or will on the next
Note Payment Date be required to make any deduction or withholding from any
payment in respect of such Notes which would not be required were such Notes in
definitive form,

 

then the Issuer shall, on the later of:

 

  (a) the Exchange Date; and

 

  (b) 30 days after the occurrence of the relevant event,

 

issue the relevant Definitive Notes (serially numbered, together with Coupons
and Talons attached) in exchange for the whole outstanding interest in the
Permanent Global Note of each Class on such date.

 

All Definitive Notes shall be held by the Principal Paying Agent and shall not
be delivered to the relevant Noteholders until the same are requested to be so
delivered. Upon exchange for Definitive Notes, the relevant Permanent Global
Note shall be cancelled.

 

3.7 Notification of Issue of Definitive Notes

 

The Issuer shall notify the Trustee and, if applicable, the Paying Agents
forthwith upon the occurrence of any of the events referred to in Clause 3.6
(Issue of Definitive Notes) and shall, unless the Trustee agrees otherwise,
promptly give notice thereof and of its obligations to issue Definitive Notes to
the relevant Noteholders in accordance with Condition 17 (Notices to
Noteholders).

 

3.8 Form of Definitive Notes

 

The Definitive Notes, the Coupons and the Talons shall be in the respective
forms or substantially in the respective forms set out in the Third Schedule and
each Definitive Note shall be issued in the denomination of €500,000 each in
bearer form (serially numbered) with the Coupons for dates falling after the
date of issue and (if appropriate) Talons attached and shall be endorsed with
the relevant Conditions, provided always that each Definitive Note shall have
attached to it at the time of delivery only such Coupons and Talons as will
ensure that neither loss nor gain of principal and/or interest shall accrue to
the holder thereof. Title to the Definitive Notes, the Coupons and the Talons
shall pass by delivery.

 

- 6 -



--------------------------------------------------------------------------------

3.9 Execution of the Definitive Notes

 

The Definitive Notes shall be signed manually or in facsimile by two of the
directors (or, in the case of a sole director, such director) of the Issuer. The
Coupons and the Talons shall not be signed. The Issuer may use the facsimile
signature of any person who at the date of signing of the Definitive Notes is a
director of the Issuer notwithstanding that, at the time of issue of any of the
Definitive Notes, he may have ceased for any reason to be the holder of such
office. The Issuer shall procure that, prior to their issue, the Definitive
Notes will be authenticated manually by an authorised signatory of the Principal
Paying Agent and none of the Definitive Notes or the Coupons or Talons
appertaining thereto shall be valid for any purpose unless and until the
relevant Definitive Notes have been so authenticated. A Definitive Note so
executed and authenticated shall be the binding and valid obligation of the
Issuer.

 

3.10 Failure by the Issuer to Issue Definitive Notes Pursuant to Clause 3.6.2

 

If after the Exchange Date the Issuer becomes obliged to issue, or procure the
issue of, Definitive Notes pursuant to Clause 3.6.2 but fails to do so within 30
days of the occurrence of the relevant event described in Clause 3.6.2, then the
Issuer shall indemnify the Trustee, the holders of the relevant Global Notes and
the relevant Noteholders in respect of the relevant Notes and keep them
indemnified against any loss or damage incurred by any of them if the amount
received by the Trustee, the holders of the relevant Global Notes or the
relevant Noteholders in respect of the relevant Notes is less than the amount
that would have been received had Definitive Notes been issued. If, and for so
long as, the Issuer discharges its obligations under this indemnity, the breach
by the Issuer of the provisions of Clause 3.6.2 shall be deemed to be cured ab
initio.

 

3.11 Further Issues

 

The Issuer may, but only in accordance with Condition 19 (Further and New Note
Issues), issue Further Notes in respect of the relevant Class of Notes having
the same terms and conditions as that Class of Notes (other than as to the issue
date, the first Note Interest Period, the first Note Payment Date and the first
Coupon), and which shall be consolidated, form a single series and rank pari
passu with, and share the same security as, the relevant Class of the Notes.

 

3.12 New Issues

 

The Issuer may, but only in accordance with Condition 19 (Further and New Note
Issues), issue New Notes on terms which may differ from the then outstanding
Notes.

 

4. PAYMENT OF DUTIES AND TAXES ON THE NOTES

 

The Issuer will pay all stamp, registration and other documentary taxes or
duties (including any interest and penalties thereon or in connection therewith)
payable on or arising out of, or in consequence of:

 

  (a) the execution and delivery of these presents, the other Issuer Transaction
Documents and the creation of the Issuer Security; and

 

  (b) the constitution and issue and delivery of the Notes and Coupons.

 

  (c) any action taken by (or contemplated to be taken by) the Trustee or (where
permitted under these presents so to do) any Noteholder or Couponholder to
enforce the provisions of the Notes or the Coupons or these presents or the
other Issuer Transaction Documents or to enforce the Issuer Security.

 

- 7 -



--------------------------------------------------------------------------------

5. COVENANT OF COMPLIANCE

 

The Issuer hereby covenants with the Trustee that it will comply with, and
perform and observe, all the provisions of these presents and the other Issuer
Transaction Documents which are expressed to be binding on it. The Notes shall
be held subject to the provisions contained in these presents and the
Conditions, all of which shall be binding on the Issuer, the Trustee, the
respective Noteholders and the respective Couponholders. The Trustee shall be
entitled to enforce the obligations of the Issuer under the Notes, the Coupons
and the Conditions as if the same were set out and contained in this Trust Deed
which shall be read and construed as one document with the Notes. The provisions
contained in the Fourth Schedule (Terms and Conditions of the Notes) shall have
effect in the same manner as if herein set forth.

 

6. CANCELLATION OF NOTES

 

6.1 Cancellation

 

The Issuer shall procure that all Notes:

 

  6.1.1 which have been redeemed in full together with payment of all accrued
but unpaid interest; or

 

  6.1.2 which, being mutilated, defaced, lost, stolen or destroyed have been
surrendered and replaced pursuant to Condition 16 (Replacement of Notes, Coupons
and Talons); or

 

  6.1.3 which have been purchased by the Borrower and surrendered for
cancellation (together in each case with all unmatured Coupons and any
unexchanged Talon attached thereto or delivered therewith),

 

and all Coupons paid in accordance with the Conditions or which, being
mutilated, defaced, lost, stolen or destroyed, have been so surrendered and
replaced pursuant to Condition 16 (Replacement of Notes, Coupons and Talons),
and all Talons which have been exchanged in accordance with the Conditions for
further Coupons,

 

shall forthwith be cancelled by or on behalf of the Issuer and a certificate
stating:

 

  (a) the aggregate principal amount of Notes which have been redeemed and the
aggregate amounts (distinguishing between principal and interest) in respect of
Coupons which have been paid;

 

  (b) the serial numbers of such Notes;

 

  (c) the total numbers, by maturity date, of such Coupons and such Talons;

 

  (d) the serial numbers of those Notes (if any) which have been purchased by
the Borrower and surrendered and cancelled and the total number and maturity
dates of the Coupons attached thereto or surrendered therewith; and

 

- 8 -



--------------------------------------------------------------------------------

  (e) the aggregate principal amounts of Notes and the aggregate amounts
(distinguishing between principal and interest) in respect of Coupons which have
been so surrendered and replaced and the serial numbers of such Notes and the
total number by maturity date of such Coupons,

 

shall be given to the Trustee by or on behalf of the Issuer as soon as possible
and in any event within two months after the date of such redemption, purchase,
payment, replacement or exchange (as the case may be). The Trustee may accept
such certificate as conclusive evidence of redemption, purchase or replacement
pro tanto of the Notes or payment of principal and interest thereon respectively
or such exchange and of cancellation of the relative Notes, Coupons and Talons.

 

6.2 Records

 

The Issuer shall procure:

 

  6.2.1 that the Principal Paying Agent shall keep a full and complete record of
all Notes and Coupons (other than serial numbers of Coupons) and of their
redemption, purchase and surrender by the Issuer and/or as the case may be, the
Borrower, cancellation or payment (as the case may be) and of the exchange of
all Talons and of all replacement Notes or Coupons or Talons issued in
substitution for lost, stolen, mutilated, defaced or destroyed Notes or Coupons
or Talons;

 

  6.2.2 that the Principal Paying Agent shall, in respect of the Coupons of each
maturity, retain until the expiry of five years from the maturity date of such
Coupons either all paid Coupons of that maturity or a list of the serial numbers
of Coupons of that maturity still remaining unpaid; and

 

  6.2.3 that such records and Coupons (if any) shall be made available by the
Principal Paying Agent to the Trustee at all reasonable times.

 

7. ENFORCEMENT

 

7.1 Enforcement

 

The circumstances in which the Trustee may or shall deliver a Note Enforcement
Notice are set out in Condition 11(a) (Events of Default - Default Events) and
the consequences of delivery of a Note Enforcement Notice are set out in
Condition 11(b) (Consequences of Notes becoming Due and Payable and Delivery of
a Note Enforcement Notice). The circumstances in which the Trustee may or shall
take proceedings against the Issuer are set out in Condition 12 (Enforcement).
The Issuer Security shall become enforceable in accordance with Clause 12
(Enforcement) of the Issuer Deed of Charge.

 

7.2 Institution of Legal Proceedings

 

Should the Trustee take legal proceedings against the Issuer to enforce any of
the provisions of the Notes, the Coupons or these presents:

 

  7.2.1 proof therein that, as regards any specified Note, the Issuer has made
default in paying any principal or interest due in respect of such Note shall
(unless the contrary be proved) be sufficient evidence that the Issuer has made
the like default as regards all other Notes in respect of which the relevant
payment is then due;

 

- 9 -



--------------------------------------------------------------------------------

  7.2.2 proof therein that, as regards any specified Coupon, the Issuer has made
default in paying any interest or principal due in respect of such Coupon shall
(unless the contrary be proved) be sufficient evidence that the Issuer has made
the like default as regards all other Coupons which are then due and payable;
and

 

  7.2.3 proof therein that, as regards any specified Talon, the Issuer has made
default in exchanging such Talon for further Coupons and, where applicable, a
further Talon as provided by its terms shall (unless the contrary be proved) be
sufficient evidence that the Issuer has made the like default as regards all
other Talons which are then available for exchange.

 

7.3 Disposal of the Issuer Security by the Trustee

 

The Trustee will not be liable for any decline in the value, nor any loss
realised upon any sale or other dispositions made pursuant to the Issuer Deed of
Charge, of any Issuer Charged Property.

 

8. PROCEEDINGS

 

8.1 Noteholders’ Instructions to the Trustee

 

The Trustee shall not be bound to take any proceedings and/or action relating to
enforcement of the Issuer Security or any other action or proceedings pursuant
to or in connection with these presents, the Notes, the Coupons or the other
Issuer Transaction Documents unless:

 

  8.1.1 it shall be indemnified and/or secured to its satisfaction against all
actions, proceedings, claims and demands to which it may thereby render itself
liable and all liabilities, losses, costs, charges, damages and expenses which
it may incur by so doing; and

 

  8.1.2 it has been so directed by an Extraordinary Resolution of the holders of
the Most Senior Class of Notes then outstanding or so requested in writing by
the holders of at least one quarter of the aggregate Principal Amount
Outstanding of the Most Senior Class of Notes; or if none of the Notes remains
outstanding, by the Issuer Secured Creditor (other than the Trustee, the Agents
and the Cash Administrator) whose claim against the Issuer ranks highest in the
order of priority of payments set out in paragraphs (a) to (m) (both inclusive)
of the Issuer Post-Enforcement Priority of Payments,

 

provided that, so long as any of the Most Senior Class of Notes remains
outstanding, the Trustee shall not, and shall not be bound to, act at the
request or direction of any other Classes of Notes unless either (i) so to do
would not, in the Trustee’s opinion, be materially prejudicial to the interests
of the holders of the Most Senior Class of Notes then outstanding or (ii) such
action is sanctioned by an Extraordinary Resolution of the holders of the Most
Senior Class of Notes then outstanding.

 

- 10 -



--------------------------------------------------------------------------------

9. RATE OF INTEREST

 

The rates of interest payable in respect of any Note in the event of such Note
having become due and repayable shall be calculated at the same intervals as the
rates of interest payable pursuant to the Conditions referable thereto,
commencing on the expiry of the Note Interest Period during which such Note
becomes immediately due and repayable mutatis mutandis in accordance with the
provisions of Condition 6 (Interest), except that no notices need be published
in respect thereof.

 

10. NOTICE OF PAYMENTS

 

The Trustee shall give notice to the Noteholders in accordance with Condition 17
(Notices to Noteholders) of the day fixed for any payment to them under Clause
13 (Issuer Post-Enforcement Priority of Payments) of the Issuer Deed of Charge.
Any such payment may be made in accordance with Condition 8 (Payments) and any
payment so made shall be a good discharge to the Trustee.

 

11. INVESTMENT BY TRUSTEE

 

11.1 Investments

 

If the amount of the moneys at any time available for the payment of principal
and interest in respect of the Notes under Clause 13 (Issuer Post-Enforcement
Priority of Payments) of the Issuer Deed of Charge shall be less than 10 per
cent. of the Principal Amount Outstanding of the Notes then outstanding the
Trustee may at its discretion invest such moneys in some or one of the
investments hereinafter authorised with power from time to time at the like
discretion to vary such investments and such investments with the resulting
income therefrom may be accumulated until the accumulations together with any
other funds for the time being under the control of the Trustee and available
for such purpose shall amount to a sum being not less than 10 per cent. of the
Principal Amount Outstanding of the Notes then outstanding and then such
accumulations and funds shall be applied as provided in Clause 13 (Issuer
Post-Enforcement Priority of Payments) of the Issuer Deed of Charge.

 

11.2 Variation of Investments

 

Any moneys which under the trusts of these presents ought to or may be invested
by the Trustee may be invested in the name or under the control of the Trustee
in any of the investments for the time being authorised by English law for the
investment by trustees of trust moneys or in any other investments whether
similar to the aforesaid or not which may be selected by the Trustee or by
placing the same on deposit in the name or under the control of the Trustee as
the Trustee may think fit and the Trustee may at any time or times vary any such
investments for or into other investments and shall not be responsible for any
loss due to depreciation in value or otherwise resulting from any such
investments or deposits.

 

12. PARTIAL PAYMENTS

 

Upon any payment under Clause 2 (Covenant to Repay and to Pay Interest on Notes)
(other than a payment which is made in full or a payment which is made in full
except to the extent of any withholding or deduction made therefrom for or on
account of Taxes or duties as permitted by the Conditions) against surrender of
a Note or a Coupon, the Note

 

- 11 -



--------------------------------------------------------------------------------

or the Coupon in respect of which such payment is made shall be produced to the
Trustee or the Principal Paying Agent and the Trustee shall or shall cause the
Principal Paying Agent to enface thereon a memorandum of the amount and the date
of payment.

 

13. COVENANTS BY THE ISSUER

 

The Issuer hereby covenants with the Trustee that, for so long as any Notes
remain outstanding, it will comply with, observe and perform each of the Issuer
Covenants as though they were set out herein and covenants to comply with the
provisions of the Conditions, these presents and the other Issuer Transaction
Documents that are expressed to be binding on it and to perform and observe the
same as though they were set out herein.

 

14. REMUNERATION AND INDEMNIFICATION OF TRUSTEE

 

14.1 Remuneration

 

The Issuer shall pay to the Trustee remuneration for its services as Trustee as
from the date of this Trust Deed, such remuneration to be at such rate and
payable on such date or dates as may be agreed between the Issuer and the
Trustee from time to time.

 

14.2 Additional Remuneration

 

In the event of the occurrence of an Note Event of Default, or the Trustee
considering it expedient or necessary or being requested by the Issuer to
undertake duties, which the Trustee and the Issuer agree to be of an exceptional
nature, or otherwise outside the scope of the normal duties of the Trustee under
these presents, the Issuer shall pay to the Trustee such additional remuneration
as shall be agreed between them from time to time.

 

14.3 Remuneration Disputes

 

In the event of the Trustee and the Issuer failing to agree (in a case to which
Clause 14.2 (Additional Remuneration) applies) upon whether such duties shall be
of an exceptional nature or otherwise outside the scope of the normal duties of
the Trustee under these presents, or upon such additional remuneration, such
matter shall be determined by an investment bank (acting as an expert and not as
an arbitrator) selected by the Trustee and approved by the Issuer (such approval
not be unreasonably withheld or delayed) or, failing such approval, nominated
(on the application of the Trustee) by the President for the time being of The
Law Society of England and Wales (the expenses involved in such nomination and
the fees of such investment bank being payable by the Issuer) and the
determination of any such investment bank shall be final and binding upon the
Trustee and the Issuer.

 

14.4 Trustee’s Expenses

 

The Issuer shall also pay or discharge all legal fees and other costs, charges,
liabilities and expenses properly incurred by the Trustee in relation to the
preparation and execution of, the exercise of its powers, authorities or
discretions and the performance of its duties under, and in any other manner in
relation to, these presents or the other Issuer Transaction Documents, including
but not limited to legal and travelling expenses and any stamp and other Taxes
or duties paid by the Trustee in connection with any legal proceedings brought
or contemplated by the Trustee for enforcing the Issuer Security or against the
Issuer for enforcing any obligations under these presents, the Notes, the
Coupons or the other Issuer Transaction Documents.

 

- 12 -



--------------------------------------------------------------------------------

14.5 Indemnification of Trustee

 

  14.5.1 Without prejudice to the right of indemnity given by law to trustees,
the Issuer further covenants with the Trustee and the Receiver fully to
indemnify each of them from and against all liabilities, losses, damages, costs,
charges, expenses, actions, proceedings, claims and demands (other than tax
imposed on, or calculated by reference to, the net income, profits or gains of
the Trustee or the Receiver, as the case may be) which any of them incur or may
be made against it (in the case of the Trustee, whether before or after the
giving of a Note Enforcement Notice):

 

  (a) in consequence of anything done or purported to be done or omitted by any
of them under or in connection with the Trust Documents or of any failure by the
Issuer to comply with its obligations to any of them under or in connection with
the Trust Documents; or

 

  (b) in consequence of any payment in respect of the Issuer Secured Obligations
(whether made by the Issuer or a third person) being impeached or declared void
for any reason whatsoever;

 

save to the extent that the same arises as a result of the gross negligence,
wilful default or fraud by the person claiming to be entitled to be indemnified.

 

14.6 Interest Rate

 

All amounts payable pursuant to Clauses 14.4 (Trustee’s Expenses) and 14.5
(Indemnification of Trustee) shall be payable by the Issuer on demand and, in
the case of payments actually made by the Trustee prior to such demand, shall
carry interest at the rate of 1 per cent. per annum above the base rate from
time to time of Citibank, N.A. from the date of the same being paid, and in all
other cases shall carry interest at such rate from the date 7 days after the
date of the same being demanded or (where the demand specifies that payment be
made on an earlier date) from such earlier date.

 

14.7 Provisions Continuing

 

Unless otherwise specifically stated in any discharge of these presents the
provisions of this Clause shall continue in full force and effect
notwithstanding such discharge and whether or not the Trustee is then the
trustee of these presents.

 

14.8 Costs

 

The Trustee shall be entitled in its absolute discretion to determine in respect
of which Class of Notes any costs, charges, liabilities and expenses incurred
under these presents have been incurred or to allocate any such costs, charges,
liabilities and expenses between the Notes of one or more Classes.

 

- 13 -



--------------------------------------------------------------------------------

15. ACTIVITIES OF THE TRUSTEE

 

15.1 Protections

 

By way of supplement to the Trustee Acts, it is expressly declared by each of
the Issuer Secured Creditors (other than the Trustee) as follows for the benefit
of the Trustee and subject to any applicable law:

 

  15.1.1 the Trustee may in relation to any of the provisions of any of the
Issuer Security Documents, each Supplemental Deed or the Ancillary Documents,
obtain, pay for and act on any confirmation or written evidence received from
the Rating Agencies (including whether or not addressed to it) or the opinion or
advice of or any information obtained from any lawyer, valuer, surveyor, broker,
auctioneer, accountant or other expert whether obtained by the Issuer, any
Issuer Secured Creditor or the Trustee or otherwise (and whether or not
addressed to it or obtained by reference to a monetary cap or by reference to
the methodology to be employed in producing the same) and shall not be
responsible for any loss occasioned by so acting;

 

  15.1.2 any opinion, advice or information obtained pursuant to the foregoing
sub-clause 15.1.1 may be sent or obtained by letter, facsimile transmission,
telephone or other means and the Trustee shall not be liable for acting on any
opinion, advice or information purporting to be so conveyed or any other
document purporting to be conveyed from any Issuer Secured Creditor or the
Issuer although, in any such case, the same shall contain some error or shall
not be authentic;

 

  15.1.3 the Trustee may call for and shall be at liberty to accept as
sufficient evidence a certificate signed by one Authorised Signatory of the
Issuer or any two Authorised Signatories (or, where there is only one Authorised
Signatory, one Authorised Signatory) of any other party to any Issuer
Transaction Document to the effect that any particular dealing, transaction,
step or thing is in the opinion of the persons so certifying suitable or
expedient or as to any other fact or matter upon which the Trustee may require
to be satisfied. The Trustee shall be in no way bound to call for further
evidence or be responsible for any Liability that may be occasioned by acting on
any such certificate although the same shall contain some error or shall not be
authentic;

 

  15.1.4 the Trustee may rely on certificates or reports from auditors, valuers
and/or any other experts whether or not any such certificate or report or any
engagement letter or other document entered into by the Trustee and such
auditors, valuers or such other experts in connection therewith contains any
limit on liability (monetary or otherwise) of the auditors, valuers or such
other experts;

 

  15.1.5 the Trustee shall be entitled to rely upon any communication or
document believed by it to be genuine and shall not be liable for acting thereon
and in particular the Trustee shall be entitled to assume without enquiry that
certifications provided to it are genuine;

 

  15.1.6 the Trustee may refrain from doing anything which would or might in its
opinion be contrary to any law of any jurisdiction or any directive of any
agency

 

- 14 -



--------------------------------------------------------------------------------

of any state or which would or might in its opinion otherwise render it liable
to any person and may do anything which is in its opinion necessary to comply
with any such law or directive;

 

  15.1.7 the Trustee may appoint and pay any competent person to act as a
custodian or nominee on any terms in relation to such assets of the trust as the
Trustee may determine, including for the purpose of depositing with a custodian
this Trust Deed or any other Issuer Security Document and the Trustee shall not
be responsible for any loss, liability, expense, demand, cost, claim or
proceedings incurred by reason of the misconduct, omission or default on the
part of any person appointed by it hereunder or be bound to supervise the
proceedings or acts of any such person; the Trustee is not obliged to appoint a
custodian if the Trustee invests in securities payable to a bearer;

 

  15.1.8 the Trustee may in the conduct of the trusts hereof instead of acting
personally employ and pay an agent on any terms whether being a solicitor or
other appropriately qualified person to transact or concur in transacting any
business and to do or concur in doing any acts required to be done by the
Trustee including the receipt and payment of money and any agent being a
solicitor, broker or other person engaged in any profession or business shall be
entitled to be paid all usual professional and other charges for business
transacted and acts done by him or any partner of his in connection with the
trusts hereof and the Trustee shall not be responsible to anyone for any loss,
liability, expense, demand, cost or claim incurred by reason of the misconduct,
omission or default of any such person appointed by it hereunder or be bound to
notify anyone of such appointment or to supervise the acts of such agent;

 

  15.1.9 the Trustee may, in the execution and exercise of all or any of the
trusts, powers, authorities and discretions vested in it by this Trust Deed, act
by responsible officers or a responsible officer for the time being of the
Trustee and the Trustee may also whenever it thinks fit, whether by power of
attorney or otherwise, delegate to any competent person or persons or
fluctuating body of persons (whether being a joint trustee of this Trust Deed or
not) all or any of the trusts, powers, authorities and discretions vested in it
by this Trust Deed and any such delegation may be made upon such terms and
conditions and subject to such regulations (including power to sub-delegate with
the consent of the Trustee) as the Trustee may think fit and the Trustee shall
not be bound to supervise the proceedings and shall not in any way or to any
extent be responsible for any loss, liability, expense, demand, cost or claim
incurred by reason of the misconduct, omission or default on the part of such
delegate or sub-delegate;

 

  15.1.10 no provision of this Trust Deed or any Transaction Document or any
document referred to therein shall require the Trustee to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties, or in the exercise of any of its rights or powers, authority and
discretion, if it shall have grounds for believing that repayment of such funds
or adequate indemnity and/or security against such risk or liability is not
assured to it;

 

- 15 -



--------------------------------------------------------------------------------

  15.1.11 except as expressly provided in this Trust Deed, or any Issuer
Transaction Document or the Notes or unless it has actual knowledge, the Trustee
shall not be responsible for any matter, or for investigating any matter which
is the subject of, any recital, statement, representation, warranty or covenant
of any person contained in the Trust Documents, the other Issuer Transaction
Documents, the Notes or any other agreement or document relating to the
transactions herein or therein contemplated or for the legality, validity,
effectiveness, suitability, adequacy or enforceability of any Issuer Transaction
Document or other documents entered into in connection therewith or any other
document or any obligation or rights created or purported to be created thereby
or pursuant thereto or any security or the priority thereof constituted or
purported to be constituted thereby or pursuant thereto, nor shall it be
responsible or liable to any person because of any invalidity of any provision
of such documents or the unenforceability thereof, whether arising from statute,
law or decision of any court;

 

  15.1.12 neither the Trustee nor any of its directors or officers shall by
reason of the fiduciary position of the Trustee be in any way precluded from
making any contracts or entering into any transactions in the ordinary course of
business with the Issuer or any person or body corporate directly or indirectly
associated with any of them, or from accepting the trusteeship of any other
debenture stock, debentures or security of the Issuer or any person or body
corporate directly or indirectly associated with any of them, and neither the
Trustee nor any such director or officer shall be accountable to any Issuer
Secured Creditor for any profit, fees, commissions, interest, discounts or share
of brokerage earned, arising or resulting from any such contracts or
transactions and the Trustee and any such director or officer shall also be at
liberty to retain the same for its or his own benefit;

 

  15.1.13 except as expressly provided in this Trust Deed or any Issuer
Transaction Document or until it has actual knowledge, the Trustee is hereby
authorised and it shall be entitled to assume without enquiry (in the absence of
express notice to it to the contrary) that no Note Event of Default or Potential
Note Event of Default has occurred and that the Issuer and each Issuer Secured
Creditor is duly performing and observing all the covenants, conditions,
provisions and obligations contained in any Issuer Transaction Document and/or
in respect of the Issuer Secured Obligations and on its part to be performed and
observed;

 

  15.1.14 unless otherwise specifically stated in any discharge of this Trust
Deed, the provisions of this Clause 15 shall continue in full force and effect
notwithstanding such discharge;

 

  15.1.15 the Trustee shall not be responsible for (a) exercising the rights of
any of the parties under the Issuer Transaction Documents except as specifically
provided for herein or thereunder or (b) monitoring compliance by any of the
parties with their respective obligations under the Issuer Transaction Documents
or (c) considering the basis upon which approvals or consents are granted by any
of the parties under the Issuer Transaction Documents or (d) evaluating the
security granted with respect to the Issuer Transaction Documents either
initially or on a continuing basis;

 

- 16 -



--------------------------------------------------------------------------------

  15.1.16 the Trustee shall not be responsible to any person for any failure or
error in respect of the distribution of information in accordance with the
Agency Agreement and shall not be responsible to any person for reviewing or
commenting upon the content of such information and the Trustee will not and is
not expected routinely to review or monitor such information or any information
provided to it under the terms of the Issuer Transaction Documents which is
expressed to be copied to the Trustee;

 

  15.1.17 save as expressly otherwise provided herein or in the other Issuer
Transaction Documents, the Trustee shall have absolute and uncontrolled
discretion as to the exercise or non-exercise as regards all the trusts, powers,
authorities and discretions vested in it by the Trust Documents, the other
Issuer Transaction Documents or by operation of law and the Trustee shall not
incur any liability to any of the Issuer Secured Creditors in respect of the
exercise or non-exercise of any of its rights and/or obligations under the terms
of the Issuer Transaction Documents to which the Trustee is a party or over
which it has security, except to the extent that any liability arises as a
result of the Trustee’s own gross negligence, wilful default or fraud. The
Trustee may refrain from taking any action or exercising any right, power,
authority or discretion vested in it under this Trust Deed or any Issuer
Transaction Document, until it has been indemnified and/or secured to its
satisfaction against any and all actions, charges, claims, costs, damages,
demands, expenses, liabilities, losses and proceedings (including legal and
other professional fees in bringing or defending the same) which might be
brought, made or confirmed against or suffered, incurred or sustained by it as a
result;

 

  15.1.18 any consent given by the Trustee for the purposes of the Trust
Documents, the Notes and the other Transaction Documents may be given on such
terms and subject to such conditions (if any) as the Trustee may require
(including the terms set out in Clause 16 (Waivers, Modifications and
Substitution) and (notwithstanding any provision to the contrary) may be given
retrospectively;

 

  15.1.19 the Trustee shall have no liability whatsoever for any Liability
directly or indirectly suffered or incurred by the Issuer or any Issuer Secured
Creditor or any other person as a result of the delivery by the Trustee to the
Issuer of a certificate as to whether a default is incapable of remedy pursuant
to Condition 11(a)(ii) (Events of Default - Default Events), on the basis of an
opinion formed by it in good faith;

 

  15.1.20 the Trustee shall not be responsible for the maintenance of the
Ratings;

 

  15.1.21 the Trustee shall not be liable for any error of judgment made in good
faith by any officer or employee of the Trustee assigned by the Trustee to
administer its corporate trust matters;

 

- 17 -



--------------------------------------------------------------------------------

  15.1.22 if any Issuer Secured Creditor in issuing any requests or instructions
under this Trust Deed, breaches any rights or restrictions set out in this Trust
Deed or any Issuer Transaction Document, this shall not invalidate the requests
or instructions unless such Issuer Secured Creditor informs the Trustee in
relation to a request or instruction made or given by it before the Trustee
commences to act on such request or instruction that such requests or
instructions were invalid and should not be acted on. If the Trustee is so
informed after it has commenced to act on a request or instruction the validity
of any action taken shall not be affected but the Trustee shall take no further
action in accordance with such request or instruction, except to the extent that
it has become legally obliged to do so;

 

  15.1.23 the Trustee shall be entitled to assume, for the purposes of
exercising any power, trust, authority, duty or discretion under or in relation
to the Notes, the Trust Documents or any of the other Issuer Transaction
Documents, that such exercise will not be materially prejudicial to the
interests of the Noteholders if, in any particular circumstance, it considers
that the Ratings Test is an appropriate test or the only appropriate test to
apply in the circumstance in exercising such power, trust, authority, duty or
discretion and such test is satisfied;

 

  15.1.24 without prejudice to Clause 16 (Waivers, Modifications and
Substitution) the Trustee as between itself and the Noteholders, the
Couponholders and the other Issuer Secured Creditors shall have full power to
determine all questions and doubts arising in relation to any of the provisions
of the Trust Documents and every such determination, whether made upon a
question actually raised or implied in the acts or proceedings of the Trustee,
shall be conclusive and shall bind the Issuer, the Noteholders, the
Couponholders and the other Issuer Secured Creditors;

 

  15.1.25 without prejudice to the provisions of Clause 15.1.26 whenever in the
Trust Documents the Trustee is required in connection with any exercise of its
powers, trusts, authorities or discretions to have regard to the interests of
the Noteholders, it shall have regard to the interests of the Noteholders as a
Class. The Trustee shall not be obliged to have regard to the consequences of
such exercise for any individual Noteholder resulting from his or its being for
any purpose domiciled or resident in, or otherwise connected in any way with, or
subject to the jurisdiction of, any particular territory or taxing jurisdiction;

 

  15.1.26 the Trustee shall, as regards all the powers, trusts, authorities,
duties and discretions vested in it by the Trust Documents, the other Issuer
Transaction Documents or the Notes, except where expressly provided otherwise,
have regard only to the interests of the holders of the Most Senior Class of
Notes if, in the Trustee’s sole opinion, there is a conflict between the
interests of such Class and any other Class of Notes and it shall not have
regard to the interests of any other Issuer Secured Creditors except to ensure
the application of the Issuer’s funds after delivery of a Note Enforcement
Notice in accordance with the Issuer Post-Enforcement Priority of Payments;

 

- 18 -



--------------------------------------------------------------------------------

  15.1.27 without prejudice to the Conditions and the provisions of this Trust
Deed and the Agency Agreement, the Trustee acknowledges that the Issuer is
responsible, pursuant to the Conditions for determining (or procuring its agent
determines) the amount of (i) the Note Principal Payment, (ii) the Principal
Amount Outstanding and (iii) the Note Interest Amount and the Trustee shall have
no responsibility to recalculate any such amounts notwithstanding a manifest
error therein. If the Issuer does not at any time for any reason determine such
amounts, the Trustee may so determine the same and such calculation shall be
deemed to have been made by the Issuer pursuant to the Conditions and the
Trustee shall have no liability in respect thereof;

 

  15.1.28 the Trustee may, but shall not be obliged to, terminate the
appointment of the Cash Administrator under Clauses 16 and/or 17 of the Issuer
Cash Administration Agreement;

 

  15.1.29 In connection with the Trustee’s entitlement to take action to
terminate the appointment of, and to identify a replacement for, the Cash
Administrator, the Trustee:

 

  (a) will be required only to use its reasonable endeavors to identify such
replacement Cash Administrator and shall have no liability to any person if,
having used its reasonable endeavors, it is unable to identify a suitable
replacement Cash Administrator;

 

  (b) will only be required to attempt to identify such replacement Cash
Administrator for 90 days;

 

  (c) shall not be responsible for carrying out the role of Cash Administrator
itself during the time it is attempting to identify such replacement Cash
Administrator or thereafter if it is unable to find such replacement;

 

  (d) shall be entitled to assume that no event has occurred which would, under
the terms of the Issuer Cash Administration Agreement, lead to the replacement
of the Cash Administrator, unless it is told otherwise as specified in the
Issuer Transaction Documents; and

 

  (e) shall not be required to take any action to find a replacement Cash
Administrator unless it has been previously indemnified and/or secured to its
satisfaction.

 

In connection with deciding whether to remove the Cash Administrator pursuant to
Clause 16 and 17 of the Issuer Cash Administration Agreement, the Trustee will
make such decision either at its sole discretion or following directions by an
Extraordinary Resolution of the holders of the Most Senior Class of Notes then
outstanding or following a request in writing by the holders of at least 25% of
the Principal Amount Outstanding of such Notes.

 

  15.1.30 any trustee being a banker, lawyer, broker or other person engaged in
any profession or business shall be entitled to charge and be paid all usual
professional and other charges for business transacted and acts done by him or

 

- 19 -



--------------------------------------------------------------------------------

his partner or firm on matters arising in connection with the trusts of the
Trust Documents and also his properly incurred charges in addition to
disbursements for all other work and business done and all time spent by him or
his partner or firm on matters arising in connection with the Trust Documents,
including matters which might or should have been attended to in person by a
trustee not being a banker, lawyer, broker or other professional person;

 

  15.1.31 notwithstanding anything contained in the Trust Documents, to the
extent required by applicable law, if the Trustee is required to make any
deduction or withholding from any distribution or payment made by it under the
Trust Documents (other than in connection with its remuneration as provided for
herein) or if the Trustee is otherwise charged to, or may become liable to, tax
as a consequence of performing its duties under the Trust Documents or the other
Issuer Transaction Documents, then the Trustee shall be entitled to make such
deduction or withholding or (as the case may be) to retain out of sums received
by it an amount sufficient to discharge any liability to tax which relates to
sums so received or distributed or to discharge any such other liability of the
Trustee to tax from the funds held by the Trustee on the trusts of the Trust
Documents;

 

  15.1.32 neither the Trustee nor any director or officer of any corporation
being a Trustee shall be accountable to the Noteholders, the other Issuer
Secured Creditors, the Issuer or any other Issuer Transaction Party or any
person or body corporate directly or indirectly associated with the Issuer or
any such other Issuer Transaction Party for any profit, fees, commissions,
interest, discounts or share of brokerage earned, arising or resulting from any
contracts or transactions and the Trustee and any such director or officer shall
also be at liberty to retain the same for its or his own benefit;

 

  15.1.33 each Noteholder and each other Issuer Secured Creditor shall be solely
responsible for making its own independent appraisal of and investigation into
the financial condition, creditworthiness, affairs, status and nature of the
Issuer and the Trustee shall not at any time have any responsibility for any
such appraisal or investigation and no Noteholder or other Issuer Secured
Creditors shall rely on the Trustee in respect thereof;

 

  15.1.34 when the Trustee is required to consider any matter arising under the
Transaction Documents it may take directions in relation thereto from the
Noteholders by means of an Extraordinary Resolution of the Most Senior Class of
Notes or by a direction of the holders of 25 per cent. of the Principal Amount
Outstanding of such Notes, and shall not be liable for any delay in so doing;

 

  15.1.35 in the absence of knowledge or express notice to the contrary, the
Trustee may assume without enquiry (other than requesting a certificate of the
Issuer or the Borrower) that no Notes are for the time being held by or for the
benefit of the Issuer, or the Borrower or any Affiliate of the same or any
member of Shurgard Europe or any other person referred to in the proviso to the
definition of outstanding;

 

- 20 -



--------------------------------------------------------------------------------

  15.1.36 the Trustee shall not be liable to the Issuer or any Noteholder or
Couponholder by reason of having accepted as valid or not having rejected any
Note or Coupon as such and subsequently found to be forged or not authentic;

 

  15.1.37 the Trustee shall not be responsible for the receipt or application by
the Issuer of the proceeds of the issue of the Notes, the exchange of any
Temporary Global Note for any Permanent Global Note or any Permanent Global Note
for Definitive Notes or the delivery of any Note or Coupon to the persons
entitled to them; and

 

  15.1.38 none of the provisions of this Trust Deed shall in any case in which
the Trustee has failed to show the degree of care and diligence required by it
as a trustee, having regard to the provisions of this Trust Deed conferring on
the Trustee any powers, authorities or discretions, relieve or indemnify the
Trustee against any liability for any gross negligence, wilful default or fraud
by it.

 

16. WAIVERS, MODIFICATIONS AND SUBSTITUTION

 

16.1 Waiver

 

  16.1.1 The Trustee may, without the consent or sanction of the Noteholders,
Couponholders or other Issuer Secured Creditors, authorise or waive any proposed
breach or breach of the covenants or provisions contained in the Trust
Documents, the Notes or any of the other Transaction Documents to which it is a
party or over which it has security (including a Note Event of Default) or
determine that such default shall not be treated as such if the conditions in
Condition 14(a)(i) (Modification) and (in relation to any Issuer Secured
Creditor Entrenched Rights) Condition 14(a)(v) (Modification) are satisfied. In
connection with any substitution of principal debtor as is referred to in
Condition 7(c) (Redemption, Purchase and Cancellation - Substitution/Redemption
in Whole for Taxation and Other Reasons), the Trustee may also agree, without
the consent of the Noteholders, the Couponholders or any other Issuer Secured
Creditor, to a change of the laws governing the Notes and/or any of the Issuer
Transaction Documents, provided that such change would not, in the opinion of
the Trustee, be materially prejudicial to the interests of the holders of the
Most Senior Class (or relevant sub-Class thereof) of Notes then outstanding.

 

  16.1.2 The Trustee shall not exercise any powers conferred upon it by Clause
16.1.1 in contravention of any express direction by an Extraordinary Resolution
of the holders of the Most Senior Class of Notes then outstanding or of a
request or direction in writing made by the holders of not less than one quarter
of the aggregate Principal Amount Outstanding of the Most Senior Class of Notes
then outstanding, but so that no such direction or request shall:

 

  (a) affect any authorisation, waiver or determination previously given or
made;

 

  (b) authorise or waive any such proposed breach or breach relating to a Basic
Terms Modification unless the holders of each Class of Notes have

 

- 21 -



--------------------------------------------------------------------------------

authorised or waived such proposed breach or breach pursuant to an Extraordinary
Resolution of the holders of such other Class (or sub-Class) of the Notes then
outstanding; or

 

  (c) authorise or waive any such proposed breach or breach relating to an
Issuer Secured Creditor Entrenched Right unless the Interest Rate Swap
Counterparty and/or the Liquidity Facility Provider (to the extent such Issuer
Secured Creditor Entrenched Right relates to it) consent to such authorisation
or waiver.

 

16.2 Modification

 

The Trustee may without the consent of the Noteholders or Couponholders at any
time and from time to time agree with the Issuer and any other relevant parties
in making any modification to these presents or the other Transaction Documents
to which it is a party or over which it has security or may give its consent to
any event, matter or thing (other than in respect of a Basic Terms
Modification), if (a) in its opinion the interests of the holders of the Most
Senior Class of Notes then outstanding would not be materially prejudiced
thereby (subject to Clauses 15.1.25 and 15.1.26 hereof); or (b) in its opinion
such modification is of a formal, minor, administrative or technical nature or
to correct a manifest or demonstrable error or is necessary or desirable for the
purposes of clarification; or (c) it is required or permitted, subject to the
satisfaction of specified conditions, under the terms of the Conditions or the
Transaction Documents provided such conditions are satisfied; or (d) the Ratings
Test is satisfied if, in any particular circumstance, it considers that the
Ratings Test is an appropriate test or the only appropriate test to apply in
that circumstance in exercising any such power, trust, authority, duty or
discretion or, as the case may be, in giving the relevant consent; and (e) to
the extent such modification, event, matter or thing relates to an Issuer
Secured Creditor Entrenched Right in relation to the Interest Rate Swap
Counterparty and/or the Liquidity Facility Provider, the Interest Rate Swap
Counterparty and/or the Liquidity Facility Provider (to the extent that the
Issuer Secured Creditor Entrenched Right relates to it) has given its prior
written consent.

 

Any modification, consent, sanction, authorisation or waiver shall be binding
upon all the Noteholders and the Couponholders and, unless the Trustee agrees
otherwise, shall be notified by the Issuer to the Noteholders and the Issuer
Secured Creditors in accordance with Condition 17 (Notices to Noteholders) as
soon as practicable after it has been made. In addition, so long as the Notes of
any Class are rated by Fitch and S&P (and/or any additional or other
internationally recognised rating agency which is providing current ratings for
the Notes (with the Issuer’s consent)), any such modification shall be notified
in writing by the Issuer to Fitch and S&P (and/or such additional or other
rating agency) as soon as reasonably practicable after it has been made.

 

- 22 -



--------------------------------------------------------------------------------

16.3 Substitution

 

The Trustee may, as permitted by Condition 14(f) (Substitution of Principal
Debtor) and without the consent of the Noteholders or any other Issuer Secured
Creditor, agree with the Issuer to the substitution in place of the Issuer as
the principal debtor in respect of the Notes and these presents of another
company (hereafter in this sub-clause referred to as the “Substituted Company”)
where the Issuer at any time satisfied the Trustee that:

 

  16.3.1 by reason of a change in Issuer Jurisdiction Tax Law (or in the
application or official interpretation thereof), which change becomes effective
on or after the Closing Date, the Issuer would be required on the next Note
Payment Date to deduct or withhold from any payment of principal or interest on
the Notes (although the Issuer will not have any obligation to pay additional
amounts in respect of such withholding or deduction) or the Interest Rate Swap
Agreement any amount for or on account of any Taxes imposed, levied, collected,
withheld or assessed by Issuer Jurisdiction Tax Authority (other than by reason
of the relevant holder having some connection with the Issuer Jurisdiction,
other than the holding of the Notes or related Coupons);

 

  16.3.2 by reason of a change in Tax law (or the application of official
interpretation thereof), which change becomes effective on or after the Closing
Date, the Interest Rate Swap Counterparty (or any other Interest Rate Swap
Counterparty with which the Issuer may enter into a swap agreement) would be
required to deduct or withhold from any payments in respect of the Interest Rate
Swap Agreement (whether or not the Interest Rate Swap Counterparty has an
obligation to pay additional amounts in respect of such withholding or
deduction) any amount for or on account of any Taxes imposed, levied, collected,
withheld or assessed by any applicable tax authority; or

 

  16.3.3 that it is or will become illegal for all or any Term Advances under
the Issuer/Borrower Facility Agreement to remain outstanding or that it is or
has become unlawful for the Borrower to perform any of its material obligations
under the Issuer/Borrower Facility Agreement; or

 

  16.3.4 the Issuer ceases to be entitled to relief for Issuer Jurisdiction Tax
purposes for any amount which it is obliged to pay, or would be treated as
receiving for Issuer Jurisdiction Tax purposes an amount which it is not
entitled to receive, under the Interest Rate Swap Agreement; or

 

  16.3.5 the Borrower is obliged to increase any sum payable by it to the Issuer
under the Issuer/Borrower Facility Agreement as a result of the Borrower being
required by a change in Tax law of the Issuer Jurisdiction or Belgium (or the
official interpretation thereof) to make a withholding or deduction from that
payment,

 

provided that the Trustee is satisfied in its absolute discretion that at the
time of the substitution the following conditions have been or will be complied
with (or suitable arrangements have been put in place to ensure compliance with
such conditions), namely that:

 

  (a) a trust deed is executed or some other form of undertaking is given by the
Substituted Company to the Trustee in a form satisfactory to the Trustee to be
bound by the terms of these presents and the Notes as fully as if the
Substituted Company had been a party to these presents, the Notes and named in
these presents and the Notes as the principal debtor in respect of these
presents and the Notes in place of the Issuer;

 

- 23 -



--------------------------------------------------------------------------------

  (b)        (i) (if all or substantially all of the assets (to the extent
applicable) and rights of the Issuer are transferred to the Substituted Company)
the Substituted Company acquires all of the Issuer’s rights, title, interest and
benefit to and in the Issuer Charged Property, becomes a party to the
Transaction Documents to which the Issuer is a party acknowledges the security
interests created in respect thereof pursuant to the Issuer Security and takes
all such action as the Trustee may require so that the Issuer Charged Property
is subject to valid security interests in all respects corresponding to those
previously created by the Issuer; or

 

               (ii) if not all or substantially all of the assets (to the extent
applicable) and rights of the Issuer or any previous substitute are transferred
to the Substituted Company, the Issuer gives an unconditional and irrevocable
guarantee secured by the Issuer Charged Property in form and substance
satisfactory to the Trustee;

 

  (c) if the Directors of the Substituted Company shall certify that the
Substituted Company will be solvent immediately after the time at which the said
substitution is to be effected, the Trustee shall not be bound to have regard to
the financial condition, profits or prospects of the Substituted Company or to
compare the same with those of the Issuer or to have regard to the possibility
of avoidance of the security referred to in sub-clause 20.3.2 or any part
thereof on the grounds of insolvency or the proximity to insolvency, liquidation
or some other event of the creation of the said security;

 

  (d) the Issuer satisfies the Trustee that (a) all necessary governmental and
regulatory approvals and consents necessary for or in connection with the
assumption by the Substituted Company of its obligations under these presents,
the Notes and the Issuer Deed of Charge in place of the Issuer and, if
applicable, any guarantee given under Clause 16.3.5(b)(ii) have been obtained,
(b) such approvals and consents are at the time of substitution in full force
and effect and (c) the security held by it for the benefit of the Issuer Secured
Creditors will not be materially prejudiced by such substitution;

 

  (e) the Issuer and the Substituted Company shall execute such other deeds,
documents and instruments (if any) as the Trustee may require in order that such
substitution is fully effective and comply with such other requirements in the
interest of the Noteholders and the other Issuer Secured Creditors as the
Trustee may direct;

 

  (f) any legal opinions required by the Trustee to be delivered to it are so
delivered;

 

- 24 -



--------------------------------------------------------------------------------

  (g) the Substituted Company is a single purpose company similar to, and with
like constitution as, and having substantially the same restrictions and
prohibitions on its activities and operations as the Issuer, and undertakes to
be bound by provisions corresponding to those set out in the Conditions; and

 

  (h) Fitch and S&P confirm that if issued by the Substituted Company the
Classes of Notes then outstanding would be rated at least as highly as the then
current rating of the Classes of Notes issued by the Issuer.

 

Upon the execution of such documents and compliance with such conditions and
requirements the Substituted Company shall be deemed to be named in these
presents and the Notes as the principal debtor in place of the Issuer and these
presents, the Notes and the Issuer Deed of Charge shall thereupon be deemed to
be amended in such manner as shall be necessary to give effect to the
substitution. Agreement by the Trustee to such substitution shall, if so
expressed, operate to release the Issuer from all of its obligations as
principal debtor under these presents and as chargor under the Issuer Deed of
Charge. Not later than 15 days after the execution of any such undertaking and
such other deeds, documents and instruments as aforesaid and compliance with the
said conditions and requirements of the Trustee, the Issuer shall, unless the
Trustee agrees otherwise, give notice thereof to the Noteholders in accordance
with the Conditions.

 

16.4 Change of Governing Law

 

In connection with any proposed substitution of the Issuer or any previous
substitute, the Trustee may, in its absolute discretion and without the consent
of the Noteholders or Couponholders, agree to a change of the law from time to
time governing the Notes and/or the Issuer Transaction Documents provided that
such changes would not, in the opinion of the Trustee, be materially prejudicial
to the interests of the holders of the Most Senior Class of Notes.

 

16.5 Extra Duties

 

The Trustee shall be entitled to refuse to approve any Substituted Company if,
pursuant to the law of the country of incorporation of the Substituted Company,
the assumption by the Substituted Obligor of its obligations hereunder would
impose responsibilities and Liabilities on the Trustee over and above those
which have been assumed by the Trustee under the Issuer Transaction Documents.

 

16.6 Interests of Noteholders

 

In connection with any proposed substitution under this Clause, the Trustee
shall not have regard to, or be in any way liable for, the consequences of such
substitution for individual Noteholders or Couponholders resulting from their
being for any purpose domiciled or resident in, or otherwise connected with, or
subject to the jurisdiction of, any particular territory. No Noteholder or
Couponholder shall, in connection with any such substitution, be entitled to
claim from the Issuer any indemnification or payment in respect of any Tax
consequences of any such substitution upon individual Noteholders, or
Couponholders.

 

- 25 -



--------------------------------------------------------------------------------

17. NOTEHOLDERS’ TITLE TO THE NOTES

 

17.1 Noteholder assumed to be Couponholder

 

Wherever in these presents the Trustee is required or entitled to exercise a
power except as ordered by a court of competent jurisdiction or as required by
applicable law, the Trustee shall, notwithstanding that it may have express
notice to the contrary, assume that each Noteholder is the holder of all Coupons
appertaining to each Note of which he is the holder.

 

17.2 No Notice

 

Neither the Trustee nor the Issuer shall be required to give any notice to the
Couponholders for any purpose under these presents and the Couponholders shall
be deemed for all purposes to have notice of the contents of any notice given to
the Noteholders in accordance with Condition 17 (Notices to Noteholders).

 

17.3 Holder Deemed Absolute Owner

 

The Issuer, the Trustee and the Paying Agents may deem and treat the holder of
any Note and the holder of any Coupon appertaining thereto as the absolute owner
of such Note or such Coupon, as the case may be, for all purposes (whether or
not such Note or such Coupon shall be overdue and notwithstanding any notation
or notice of ownership or writing thereon or any notice of previous loss or
theft), and the Issuer, the Trustee and the Paying Agents shall not be affected
by any notice to the contrary. All payments made in accordance with the
Conditions to any such Noteholder shall be valid and, to the extent of the sums
so paid, effective to satisfy and discharge the liability for the moneys payable
upon such Notes and Coupons.

 

17.4 Reliance on Custodian or Clearing System Certificates

 

The Issuer and the Trustee may call for and shall be at liberty to accept and
place full reliance on as sufficient evidence thereof a certificate or letter or
confirmation signed on behalf of the Common Depositary or Euroclear or
Clearstream or any form of record made by any of them to the effect that at any
particular time or throughout any particular period any particular person is,
was, or will be, shown in its records as entitled to a particular interest in a
Global Note.

 

18. CURRENCY INDEMNITY

 

The Issuer shall indemnify the Trustee, the Noteholders and the Couponholders
and keep them indemnified against:

 

  (a) Non-payment by the Issuer: any loss or damage incurred by any of them
arising from the non-payment by the Issuer of any amount due to the Trustee or
the Noteholders or Couponholders under these presents or the Notes or the
Coupons or the Issuer Security by reason of any variation in the rates of
exchange between those used for the purposes of calculating the amount due under
a judgment or order in respect thereof and those prevailing at the date of
actual payment by the Issuer; and

 

  (b) Variation in rates of exchange: any deficiency arising or resulting from
any variation in rates of exchange between (i) the date as of which the local
currency equivalent of the amounts due or contingently due under these presents

 

- 26 -



--------------------------------------------------------------------------------

(other than this Clause) or in respect of the Notes or Coupons or the Issuer
Security is calculated for the purposes of any bankruptcy, insolvency or
liquidation of the Issuer and (ii) the final date for ascertaining the amount of
claims in such bankruptcy, insolvency or liquidation, in respect of which claims
are required to be made in a currency other than sterling. The amount of such
deficiency shall be deemed not to be reduced by any variation in rates of
exchange occurring between the said final date and the date of any distribution
of assets in connection with any such bankruptcy, insolvency or liquidation.

 

The above indemnity shall constitute an obligation of the Issuer separate and
independent from its obligations under the Notes and the Coupons and the Issuer
Security and shall apply irrespective of any indulgence granted by the Trustee
or the Noteholders or the Couponholders from time to time and shall continue in
full force and effect notwithstanding the judgment or filing of any proof or
proofs in any bankruptcy, insolvency or liquidation of the Issuer for a
liquidated sum or sums in respect of amounts due under these presents (other
than this Clause) or the Notes or the Issuer Security. Any such deficiency as
aforesaid shall be deemed to constitute a loss suffered by the Noteholders and
Couponholders and no proof or evidence of any actual loss shall be required by
the Issuer or its liquidator or liquidators.

 

19. APPOINTMENT OF TRUSTEES

 

19.1 Appointment by the Issuer

 

The power to appoint a new trustee of these presents shall be vested in the
Issuer but no person shall be appointed who shall not previously have been
approved by an Extraordinary Resolution of the holders of the Most Senior Class
of Notes then outstanding. One or more persons may hold office as trustee or
trustees of these presents but such trustee or trustees shall be or include a
trust corporation.

 

19.2 Appointment of Separate or Co-Trustees by the Trustee

 

Notwithstanding the provisions of Clause 19.1 (Appointment by the Issuer), the
Trustee may, upon giving prior notice to the Issuer (but without the consent of
the Issuer or the Noteholders or any other person), appoint any person
established or resident in any jurisdiction (whether a trust corporation or not)
to act either as a separate trustee or as a co-trustee jointly with the Trustee
(a) if the Trustee considers such appointment to be in the interests of the
Noteholders or (b) for the purposes of conforming to any legal requirements,
restrictions or conditions in any jurisdiction in which any particular act or
acts is or are to be performed or (c) for the purposes of obtaining a judgment
in any jurisdiction or the enforcement in any jurisdiction of either a judgment
already obtained or any of the provisions of these presents or other Issuer
Transaction Documents against the Issuer. The Issuer hereby irrevocably appoints
the Trustee to be its attorney in its name and on its behalf to execute any such
instrument of appointment. Such a person shall (subject always to the provisions
of these presents) have such trusts, rights, powers, authorities and discretions
(not exceeding those conferred on the Trustee by these presents) and such duties
and obligations as shall be conferred or imposed by the instrument of
appointment. The Trustee shall have power in like manner to remove any such
person. Such remuneration as the Trustee may pay to any such person, together
with any attributable costs, charges and expenses properly incurred by it in
performing

 

- 27 -



--------------------------------------------------------------------------------

its function as such separate trustee or co-trustee shall for the purposes of
these presents be treated as costs, charges and expenses incurred by the Trustee
pursuant to these presents.

 

19.3 Competence of a Majority of Trustees

 

Whenever there shall be more than two trustees hereof, the majority of such
trustees shall (provided such majority includes a trust corporation) be
competent to execute and exercise all the trusts, powers, authorities and
discretions vested by these presents in the Trustee generally.

 

19.4 Notice Provisions

 

Any appointment of a new trustee of these presents shall as soon as practicable
thereafter be notified by the Issuer to the Principal Paying Agent, the
Noteholders, Fitch and S&P (and any other internationally recognised rating
agency which is providing a current rating for the Notes (with the Issuer’s
consent)).

 

19.5 Merger

 

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Clause 19.5,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.

 

- 28 -



--------------------------------------------------------------------------------

20. TRUSTEE’S RETIREMENT AND REMOVAL

 

20.1 The Trustee may retire at any time on giving not less than three months’
prior written notice to the Issuer without giving any reason and without being
responsible for any costs occasioned by such retirement. Subject to this Deed
and Clause 20.2, the holders of the Most Senior Class of Notes then outstanding
(by Extraordinary Resolution) or the Issuer Secured Creditor (other than the
Trustee, the Cash Administrator and the Agents) who ranks highest in the Issuer
Priority of Payments (if no Notes are outstanding) have the power to remove the
Trustee or any trustee or trustees for the time being of the Trust Documents.
The Issuer undertakes that in the event of the only trustee of the Trust
Documents which is a trust corporation giving notice under this Clause or being
removed it will use all reasonable endeavours to procure a new trustee of the
Trust Documents being a rust corporation to be appointed as soon as reasonably
practicable thereafter and any removal or retirement of any trustee or trustees,
shall not become effective until a successor trustee being a trust corporation
is appointed in relation to the Trust Documents (provided that if a replacement
has not been appointed within 30 days of the expiry of the Trustee’s notice of
retirement, the Trustee may appoint such new trustee), whereupon the Trustee
retiring or being removed shall thereby forthwith be discharged and the
successor trustee shall assume the duties and obligations of the Trustee
hereunder and shall have all the rights, trusts, powers, authorities,
discretions, duties and obligations of and vested in the Trustee under the Trust
Documents.

 

20.2 Any replacement Trustee must give a representation and warranty set out in
Clause 23.1 (FSMA Authorisation)

 

21. TRUSTEE’S POWERS TO BE ADDITIONAL

 

The powers conferred upon the Trustee by these presents and the other Issuer
Transaction Documents shall be in addition to any powers which may from time to
time be vested in the Trustee by the general law or as a holder of any of the
Notes or Coupons.

 

22. NOTICES

 

Neither the Trustee nor the Issuer shall be required to give any notice to the
Couponholders for any purpose under these presents and the Couponholders shall
be deemed for all purposes to have notice of the contents of any notice given to
the Noteholders in accordance with Condition 17 (Notices to Noteholders).

 

23. TRUSTEE’S REPRESENTATIONS AND WARRANTIES

 

23.1 FSMA Authorisation

 

The Trustee represents and warrants that it is an authorised person under
Section 19 of FSMA or does not need to be so in order to enforce its rights
under the Transaction Documents.

 

24. EXECUTION

 

The parties have executed this Trust Deed as a deed and intend to deliver, and
do deliver, this Trust Deed on the date stated at the beginning of this Trust
Deed.

 

- 29 -



--------------------------------------------------------------------------------

THE FIRST SCHEDULE

 

FORM OF TEMPORARY GLOBAL NOTES

 

ANY UNITED STATES PERSON (AS DEFINED IN THE INTERNAL REVENUE CODE) WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS 165(j) AND 1287(a) OF
THE INTERNAL REVENUE CODE.

 

SELF-STORAGE SECURITISATION B.V.

 

(a private company with limited liability incorporated under the laws of The
Netherlands and

registered with the Trade Register of the Chamber of Commerce and Industry in
Amsterdam

under number 34210837)

 

CLASS [·] TEMPORARY GLOBAL NOTE

 

representing

 

€[•] Class [·] Secured [Fixed]/[Floating] Rate Notes due 20[•]

 

This Note is a Class [·] Temporary Global Note in bearer form without principal
or interest coupons in respect of a duly authorised issue of Class [·] Secured
[Fixed]/[Floating] Rate Notes due 20[•] of Self-Storage Securitisation B.V. (the
“Issuer”), designated as specified in the title hereof (the “Class [·] Notes”),
limited to the aggregate principal amount of

 

[•] Euros (€[•])

 

and constituted by a Trust Deed dated [·] 2004 (the “Trust Deed”) between the
Issuer and Citicorp Trustee Company Limited as trustee (the trustee for the time
being thereof being herein called the “Trustee”). References herein to the
Conditions (or to any particular numbered Condition) shall be to the Terms and
Conditions of the Notes set out in the Fourth Schedule to the Trust Deed. Terms
and expressions defined in the Trust Deed and the Conditions shall bear the same
meanings when used herein, unless the context otherwise requires. The holder
hereof shall be bound by, and deemed to have notice of, all the provisions of
the Trust Deed and the Conditions.

 

Any payment of interest and/or principal with respect to this Class [·]
Temporary Global Note shall be made to or to the order of the holder hereof and
to the extent required by Citibank, N.A. (the “Principal Paying Agent”), upon
presentation and (in the case of payment of principal in full with all interest
accrued thereon) surrender of this Class [•] Temporary Global Note and (for
interest payments only) upon presentation at any Paying Agent’s Specified Office
of a certificate in the form set out in Exhibit A hereto from Euroclear and/or
Clearstream, Luxembourg as the case may be, to the effect that it has received
from or in respect of each of the persons appearing in its records as having
Class [·] Notes credited to them a certificate in the form of Exhibit B hereto.
Any such payment shall be effective to satisfy and discharge the corresponding
liabilities of the Issuer in respect of the Class [•] Notes.

 

- 30 -



--------------------------------------------------------------------------------

Upon any payment of principal and/or interest on the Class [·] Notes due to be
made hereunder or any payment made in connection with the purchase and
cancellation of any of the Class [·] Notes details of such payment shall be
endorsed by or on behalf of the Principal Paying Agent on the Schedule hereto in
accordance with the provisions of the Agency Agreement and, in the case of
payments of principal and payments made in connection with the purchase and
cancellation of any of the Class [·] Notes, the Principal Amount Outstanding
hereof shall be reduced for all purposes by the amounts so paid and endorsed.

 

Subject as provided herein, the Issuer hereby promises to pay to the holder
hereof the principal sum of

 

[•] Million Euros (€[•])

 

or such lesser amount as may from time to time be represented by this Class [·]
Temporary Global Note (or such part thereof as may be payable in accordance with
the Conditions) on such date(s) as the same may become payable in accordance
with the Conditions and the Trust Deed and to pay interest on the said principal
sum, as reduced by any payments as aforesaid, at rates determined in accordance
with the Conditions, such interest (subject to Condition 17 (Notices to
Noteholders)) to be payable on the Note Payment Dates therein specified together
with such other amounts (if any) as may be payable, all subject to and in
accordance with the Conditions and the certification requirements described in
this Class [·] Temporary Global Note.

 

On or after the Exchange Date, this Class [·] Temporary Global Note may be
exchanged in whole or in part for a Class [·] Permanent Global Note in the form
set out in the Second Schedule to the Trust Deed upon presentation of this Class
[·] Temporary Global Note by the holder hereof to the Principal Paying Agent at
its office at 5 Carmelite Street, London EC4Y 0PA. Whenever any interest in this
Class [•] Temporary Global Note is to be exchanged for an interest in a Class
[•] Permanent Global Note, the Issuer shall procure that the Class [•] Permanent
Global Note shall be (in the case of first exchange) so issued, authenticated
and delivered in accordance with the terms of this Class [•] Temporary Global
Note and the Agency Agreement or (in the case of any subsequent exchange) an
increase in the principal amount of the Class [•] Permanent Global Note in
accordance with its terms in each case in an aggregate principal amount equal to
and in exchange for only that portion of this Class [•] Temporary Global Note in
respect of which there shall have been presented to the Principal Paying Agent
by Euroclear or Clearstream, Luxembourg, to the extent requested by the
Principal Paying Agent, a certificate, in the form set out in Exhibit A hereto,
to the effect that it has received from or in respect of a person or persons
entitled to a Class [•] Note or Class [•] Notes comprising or comprised in such
portion (as shown by its records) a certificate from such person or persons in
or substantially in the form of Exhibit B hereto provided that, in no
circumstances shall the principal amount of the Class [•] Permanent Global Note
exceed the initial principal amount of the Class [•] Temporary Global Notes to
which it corresponds.

 

All payments of any amounts payable and paid to the holder of this Class [·]
Temporary Global Note shall be valid and, to the extent of the sums so paid,
effectual to satisfy and discharge the liability for the moneys payable hereon
and on the relevant Definitive Class [·] Notes and Interest Coupons.

 

- 31 -



--------------------------------------------------------------------------------

Any certificate referred to in this Class [·] Temporary Global Note which is
required to be delivered by Euroclear or Clearstream, Luxembourg may be relied
upon by the Issuer, the Trustee and the Principal Paying Agent as conclusive
evidence that the corresponding certification or certifications have been
delivered to Euroclear or Clearstream, Luxembourg as the case may be, as
contemplated by the terms of this Class [·] Temporary Global Note.

 

On each occasion on which the Class [•] Permanent Global Note is delivered or
(i) the Principal Amount Outstanding thereof is increased in accordance with its
terms in exchange for a further portion of this Class [•] Temporary Global Note
or (ii) Notes represented by this Class [•] Temporary Global Note are to be
cancelled in accordance with Condition 7 (Redemption, Purchase and
Cancellation), the Issuer shall procure that (a) the Principal Amount
Outstanding of the Class [•] Permanent Global Note or the Principal Amount
Outstanding of such increase or the aggregate Principal Amount Outstanding of
such Notes to be cancelled, as the case may be, and (b) the remaining Principal
Amount Outstanding of this Class [•] Temporary Global Note (which shall be the
previous Principal Amount Outstanding hereof less the aggregate of the amounts
referred to in (a)) are noted in the Schedule hereto and the relevant space in
the Schedule hereto recording such exchange shall be signed by or on behalf of
the Principal Paying Agent, whereupon the Principal Amount Outstanding of this
Class [•] Temporary Global Note shall for all purposes be as most recently so
noted.

 

While (i) all the Notes are represented by this Class [•] Temporary Global Note
(or by this Class [•] Temporary Global Note and the Class [•] Permanent Global
Note) and this Class [•] Temporary Global Note is (or this Class [•] Temporary
Global Note and the Class [•] Permanent Global Note are) deposited with a common
depositary for Euroclear and/or Clearstream, Luxembourg and/or any other
relevant clearing system (ii) so long as the Notes are listed on the Stock
Exchange, the rules of the Stock Exchange so permit, notices to Noteholders may
be given by delivery of the relevant notice to Euroclear and/or Clearstream
and/or such other relevant clearing system. Such notices shall be deemed to have
been given to the Noteholders in accordance with Condition 17 (Notices to
Noteholders) on the date of delivery to Euroclear and Clearstream or such other
relevant clearing system.

 

This Class [•] Temporary Global Note is negotiable and, accordingly, title to
this Class [•] Temporary Global Note shall pass by delivery.

 

On an exchange of the whole of this Class [·] Temporary Global Note, this Class
[·] Temporary Global Note shall be surrendered to the Principal Paying Agent.

 

This Class [·] Temporary Global Note shall not become valid for any purpose
unless and until the Certificate of Authentication hereon has been signed by an
authorised signatory of Citibank, N.A. as Principal Paying Agent.

 

This Class [·] Temporary Global Note is and all matters arising from or
connected with it are governed by, and shall be construed in accordance with,
the laws of England.

 

No rights are conferred on any person under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Class [·] Temporary Global Note,
but this does not affect any right or remedy of any person which exists or is
available apart from that Act.

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS whereof the Issuer has caused this Class [·] Temporary Global Note to
be signed manually by a person duly authorised on its behalf.

 

SELF-STORAGE SECURITISATION B.V.

 

By:

 

 

--------------------------------------------------------------------------------

(Duly authorised)

 

CERTIFICATE OF AUTHENTICATION

 

This is the Class [·] Temporary Global Note referred to in, and entitled to the
benefits of, the above-mentioned Trust Deed.

 

CITIBANK, N.A.

as Principal Paying Agent (without recourse, warranty or liability)

 

By:

 

 

--------------------------------------------------------------------------------

Authorised Signatory

Issued in [·] on [·] 2004.

 

- 33 -



--------------------------------------------------------------------------------

Exhibit A

 

Certificate of Clearing System

 

SELF-STORAGE SECURITISATION B.V.

 

€[•] Class [·] Secured [Fixed]/[Floating] Rate Notes due 20[•]

 

This is to certify that based solely on certifications we have received in
writing, by tested telex or by electronic transmission from member organisations
appearing in our records as persons being entitled to a portion of the principal
amount set forth below (our “Member Organisations”) substantially to the effect
set forth in the Trust Deed, as of the date hereof, €[·] principal amount of the
above-captioned Class [·] Notes (i) is owned by persons that are not citizens or
residents of the United States, domestic partnerships, domestic corporations or
any estate or trust the income of which is subject to United States Federal
income taxation regardless of its source (“United States persons”), (ii) is
owned by United States persons that (a) are foreign branches of United States
financial institutions (as defined in U.S. Treasury Regulations Section
1.165-12(c)(1)(v) (“financial institutions”)) purchasing for their own account
or for resale, or (b) are acquiring the Class [·] Notes through foreign branches
of United States financial institutions and who hold the Class [·] Notes through
such United States financial institutions on the date hereof (and in either case
(a) or (b)), each such United States financial institution has agreed, on its
own behalf or through its agent, that we may advise the Issuer or the Issuer’s
agent that it will comply with the requirements of Section 165(j)(3)(A), (B) or
(C) of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder), or (iii) is owned by United States or foreign financial
institutions or purposes of resale during the restricted period (as defined in
U.S. Treasury Regulations Section 1.163-5(c)(2)(i)(D)(7)), and to the further
effect that United States or foreign financial institutions described in clause
(iii) above (whether or not also described in clauses (i) or (ii) above) have
certified that they have not acquired the Class [·] Notes for purposes of resale
directly or indirectly to a United States person within the United States or its
possessions.

 

If the Class [·] Notes are of the category contemplated in Section 230.903(c)(3)
of Regulation S under the Securities Act 1933, as amended (the “Act”), then this
is also to certify with respect to such principal amount of Class [·] Notes set
forth above that we have received in writing, by tested telex or by electronic
transmission, from our Member Organisations entitled to a portion of such
principal amount, certifications with respect to such portion, substantially to
the effect set forth in the Trust Deed.

 

We further certify (i) that we are not making available herewith for exchange
(or, if relevant, exercise of any rights or collection of any interest) any
portion of the Class [·] Temporary Global Note except as set forth herein and
(ii) that as of the date hereof we have not received any notification from any
of our Member Organisations to the effect that the statements made by such
Member Organisations with respect to any portion of the part submitted herewith
for exchange (or, if relevant, exercise of any rights or collection of any
interest) are no longer true and cannot be relied upon as of the date hereof.

 

We understand that this certification is required in connection with certain tax
laws and, if applicable, certain securities laws of the United States. In
connection therewith, if

 

- 34 -



--------------------------------------------------------------------------------

administrative or legal proceedings are commenced or threatened in connection
with which this certification is or would be relevant, we irrevocably authorise
you to produce this certification to any interested party in such proceedings.

 

Dated: [        ], [    ]1

 

       Yours faithfully Euroclear Bank S.A./N.V. as operator of the Euroclear
system        or Clearstream Banking, société anonyme       

By:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1 To be dated no earlier than the Exchange Date

 

- 35 -



--------------------------------------------------------------------------------

Exhibit B

 

Certificate Incorporated by Reference to

Certificate of Clearing System

 

SELF-STORAGE SECURITISATION B.V.

 

€[•] Class [·] Secured [Fixed]/[Floating] Rate Notes due 20[•]

 

This is to certify that as of the date hereof, and except as set forth below,
the above-captioned Class [·] Notes held by you for our account (i) are owned by
person(s) that are not citizens or residents of the United States, domestic
partnerships, domestic corporations or any estate or trust the income of which
is subject to United States Federal income taxation regardless of its source
(“United States person(s)”), (ii) are owned by United States person(s), that (a)
are foreign branches of United States financial institutions (as defined in U.S.
Treasury Regulations Section 1.165-12(c)(1)(v)) (“financial institutions”)
purchasing for their own account or for resale, or (b) are acquiring the Class
[·] Notes through foreign branches of United States financial institutions and
who hold the Class [·] Notes through such United States financial institutions
on the date hereof (and in either case (a) or (b), each such United States
financial institution hereby agrees, on its own behalf or through its agent,
that you may advise the Issuer or the Issuer’s agent that it will comply with
the requirements of Section 1.165(j)(3)(A), (B) or (C) of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder), or (iii) are owned by
United States or foreign financial institution(s) for purposes of resale during
the restricted period (as defined in U.S. Treasury Regulations Section
1.163-5(c)(2)(i)(D)(7)), and in addition if the owner of the Class [·] Notes is
a United States or foreign financial institution described in clause (iii) above
(whether or not also described in clauses (i) or (ii) above) this is to further
certify that such financial institution has not acquired the Class [·] Notes for
purposes of resale directly or indirectly to a United States person or to a
person within the United States or its possessions.

 

If the Class [·] Notes are of the category contemplated in Section 230.903(c)(3)
of Regulation S under the Securities Act of 1933, as amended (the “Act”) then
this is also to certify that, except as set forth below, the Class [·] Notes are
beneficially owned by (a) non-U.S. person(s) or (b) U.S. person(s) who purchased
the Class [·] Notes in transactions which did not require registration under the
Act. As used in this paragraph the term “US. person” has the meaning given to it
by Regulation S under the Act.

 

As used herein, “United States” means the United States of America (including
the States of the District of Columbia); and its “possessions” include Puerto
Rico, the U.S. Virgin Islands, Guam, American Samoa, Wake Island and the
Northern Mariana Islands.

 

We undertake to advise you promptly by tested telex on or prior to the date on
which you intend to submit your certification relating to the Class [·] Notes
held by you for our account in accordance with your operating procedures if any
applicable statement herein is not correct on such date, and in the absence of
any such notification it may be assumed that this certification applies as of
such date.

 

- 36 -



--------------------------------------------------------------------------------

This certification excepts and does not relate to €[·] of such interest in the
above Class [·] Notes in respect of which we are not able to certify and as to
which we understand exchange and delivery of Definitive Class [·] Notes (or, if
relevant, exercise of any rights of collection of any interest) cannot be made
until we do so certify.

 

We understand that this certification is required in connection with certain tax
laws and, if applicable, certain securities laws of the United States. In
connection therewith, if administrative or legal proceedings are commenced or
threatened in connection with which this certification is or would be relevant,
we irrevocably authorise you to produce this certification to any interested
party in such proceedings.

 

Date: 2              [    ]

 

Name of Person Making Certification

 

By:  

 

--------------------------------------------------------------------------------

 

As, or as agent for, the

beneficial owner(s) of the

Class [·] Notes to which the

certificate relates.

--------------------------------------------------------------------------------

2 To be dated no earlier than 15 days prior to the Exchange Date

 

- 37 -



--------------------------------------------------------------------------------

SCHEDULE

 

PART I

 

PAYMENTS OF PRINCIPAL AND/OR INTEREST ON

THE CLASS [·] NOTES

 

The following payments of principal and/or interest in respect of the Class [·]
Notes represented by this Class [·] Temporary Global Note have been made:

 

Date made

--------------------------------------------------------------------------------

 

Amount of
principal due

and payable

--------------------------------------------------------------------------------

 

Amount of

interest due

and payable

--------------------------------------------------------------------------------

 

Amount of

principal paid

or cancelled

--------------------------------------------------------------------------------

 

Amount of

interest paid

--------------------------------------------------------------------------------

 

Principal

Amount
Outstanding
following a

payment of
principal/

purchase and
cancellation

--------------------------------------------------------------------------------

 

Notation

made by or

on behalf of

the Principal

Paying

Agent

--------------------------------------------------------------------------------

    €   €   €   €   €    

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

- 38 -



--------------------------------------------------------------------------------

SCHEDULE

 

PART II

 

EXCHANGE FOR CLASS [·] PERMANENT GLOBAL NOTE

 

The following exchanges of a part of this Class [·] Temporary Global Note for
the Class [·] Permanent Global Note have been made:

 

Date made

--------------------------------------------------------------------------------

 

Amount of decrease in

Principal Amount

Outstanding of this

Class [·] Temporary

Global Note

--------------------------------------------------------------------------------

 

Principal Amount

Outstanding of this

Class [·] Temporary

Global Note following such

decrease

--------------------------------------------------------------------------------

 

Notation made by or on

behalf of the Principal

Paying Agent

--------------------------------------------------------------------------------

    €   €    

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

- 39 -



--------------------------------------------------------------------------------

THE SECOND SCHEDULE

FORM OF PERMANENT GLOBAL NOTES

 

ANY UNITED STATES PERSON (AS DEFINED IN THE INTERNAL REVENUE CODE) WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS 165(j) AND 1287(a) OF
THE INTERNAL REVENUE CODE.

 

SELF-STORAGE SECURITISATION B.V.

 

(a private company with limited liability incorporated under the laws of The
Netherlands and

registered with the Trade Register of the Chamber of Commerce and Industry in
Amsterdam

under number 34210837)

 

CLASS [•] PERMANENT GLOBAL NOTE

 

representing up to

 

€[•] Class [•] Secured [Fixed]/[Floating] Rate Notes due 20[·]

 

This Note is a Class [•] Permanent Global Note in bearer form without principal
or interest coupons in respect of a duly authorised issue of Class [•] Secured
[Fixed]/[Floating] Rate Notes due 20[•] of Self-Storage Securitisation B.V. (the
“Issuer”), designated as specified in the title hereof (the “Class [•] Notes”),
limited to the aggregate principal amount of

 

[•] Million Euros (€[•])

 

and constituted by a Trust Deed dated [·] 2004 (the “Trust Deed”) between the
Issuer and Citicorp Trustee Company Limited as trustee (the trustee for the time
being thereof being herein called the “Trustee”). References herein to the
Conditions (or to any particular numbered Condition) shall be to the Terms and
Conditions of the Notes set out in the Fourth Schedule to the Trust Deed. Terms
and expressions defined in the Trust Deed and the Conditions shall bear the same
meanings when used herein, unless the context otherwise requires. The holder
hereof shall be bound by, and deemed to have notice of, all the provisions of
the Trust Deed and the Conditions.

 

The Class [•] Notes represented by this Class [•] Permanent Global Note were
originally represented by the Class [•] Temporary Global Note. Unless the Class
[•] Temporary Global Note was exchanged in whole on the issue hereof, the Class
[•] Temporary Global Note may be further exchanged, on the terms and conditions
set out therein, for this Class [•] Permanent Global Note. If any such exchange
occurs following the issue hereof, the Principal Paying Agent shall endorse the
Schedule hereto to reflect the increase in the aggregate Principal Amount
Outstanding of this Class [•] Permanent Global Note due to each such exchange,
whereupon the Principal Amount Outstanding hereof shall be increased for all
purposes by the amount so exchanged and endorsed and the Issuer shall procure
that such exchange is noted in the Schedule hereto in accordance with the
provisions of the Agency Agreement and this Class [•] Permanent Global Note.

 

- 40 -



--------------------------------------------------------------------------------

If the Issuer becomes obliged to issue Definitive Class [•] Notes pursuant to
Clause 3.6 (Issuer of Definitive Notes) of the Trust Deed (any such event being
an “Exchange Event”), this Class [•] Permanent Global Note will be exchangeable
in whole (but not in part) at the offices of the Principal Paying Agent at 5
Carmelite Street, London EC4Y 0PA (or such other place outside the United States
of America, its territories, its possessions and other areas subject to its
jurisdiction as the Trustee may agree) upon the request of the holder hereof for
Definitive Class [•] Notes only on and subject to the terms and conditions set
out in the Trust Deed this Class [•] Permanent Global Note and the Agency
Agreement. The Issuer shall procure that the Principal Paying Agent shall issue
and deliver, in full exchange for this Class [•] Permanent Global Note,
Definitive Class [•] Notes in bearer form, within 30 days of the occurrence of
the relevant Exchange Event each with a denomination of €500,000 with only
principal and interest coupons and talons exchangeable for further principal and
interest coupons and, if necessary, further talons, attached as will ensure that
neither loss nor gain of principal and interest shall accrue to the holder
thereof. The Principal Paying Agent shall procure that, on each occasion on
which Class [•] Definitive Notes are issued in exchange for this Class [•]
Permanent Global Note, the Schedule hereto is annotated in accordance with the
terms of the Agency Agreement. If the Issuer fails to meet its obligations to
issue Definitive Class [•] Notes, this shall be without prejudice to the
Issuer’s obligations with respect to the Class [•] Notes under the Trust Deed
and this Class [•] Permanent Global Note.

 

Subject as provided herein, the Issuer hereby promises to pay to the holder
hereof the principal amount shown as outstanding in the Schedule hereto (or such
part thereof as may become repayable pursuant to the Conditions) on such date(s)
as the said principal amount (or part thereof) may become repayable in
accordance with the Conditions and the Trust Deed and to pay interest in arrear
on each Note Payment Date (as defined in Condition 6 (Interest)) on the
Principal Amount Outstanding of the Class [•] Notes represented by this Class
[•] Permanent Global Note at rates determined in accordance with Condition 6
(Interest) all subject to and in accordance with the Conditions and the Trust
Deed.

 

Upon any payment of principal and/or interest on the Class [•] Notes due to be
made hereunder or any payment made in connection with the purchase and
cancellation of any of the Class [•] Notes, represented by this Class [•]
Permanent Global Note, details of such payment shall be endorsed by or on behalf
of the Issuer on the Schedule hereto in accordance with the provisions of the
Agency Agreement.

 

Any payment of interest and/or principal with respect to this Class [•]
Temporary Global Note shall be made to or to the order of the holder hereof and
to the extent required by the Principal Paying Agent, upon presentation and (in
the case of payment of principal of the Class [•] Notes in full with all
interest accrued on the Class [•] Notes) surrender of this Class [•] Permanent
Global Note at the Principal Paying Agent’s Specified Office. Any such payment
shall be effective to satisfy and discharge the corresponding liabilities of the
Issuer in respect of the Class [•] Notes.

 

- 41 -



--------------------------------------------------------------------------------

While (i) all the Notes are represented by this Class [•] Permanent Global Note
(or by this Class [•] Permanent Global Note and the Class [•] Temporary Global
Note) and this Class [•] Permanent Global Note is (or this Class [•] Permanent
Global Note and the Class [•] Temporary Global Note are) deposited with a common
depositary for Euroclear and/or Clearstream, Luxembourg and/or any other
relevant clearing system (ii) so long as the Notes are listed on the Stock
Exchange, the rules of the Stock Exchange so permit, notices to Noteholders may
be given by delivery of the relevant notice to Euroclear and/or Clearstream
and/or such other relevant clearing system. Such notices shall be deemed to have
been given to the Noteholders in accordance with Condition 17 (Notices to
Noteholders) on the date of delivery to Euroclear and Clearstream or such other
relevant clearing system.

 

This Class [•] Permanent Global Note is negotiable and, accordingly, title to
this Class [•] Permanent Global Note shall pass by delivery.

 

On an exchange of the whole of this Class [•] Permanent Global Note for
Definitive Class [•] Notes, this Class [•] Permanent Global Note shall be
surrendered to the Principal Paying Agent.

 

This Class [•] Permanent Global Note is, and all matters arising from or
connected with it are, governed by, and shall be construed in accordance with,
the laws of England.

 

No rights are conferred on any person under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Class [•] Permanent Global Note,
but this does not affect any right or remedy of any person which exists or is
available apart from that Act.

 

IN WITNESS whereof the Issuer has caused this Class [•] Permanent Global Note to
be signed manually by a person duly authorised on its behalf.

 

SELF-STORAGE SECURITISATION B.V.

 

By:

 

 

--------------------------------------------------------------------------------

(Duly authorised)

 

CERTIFICATE OF AUTHENTICATION

 

This is the Class [•] Permanent Global Note referred to in, and entitled to the
benefits of, the above-mentioned Trust Deed.

 

CITIBANK, N.A.

as Principal Paying Agent (without recourse, warranty or liability)

 

By:

 

 

--------------------------------------------------------------------------------

Authorised Signatory

Issued in [·] as of [·] 2004

 

- 42 -



--------------------------------------------------------------------------------

SCHEDULE

 

PART I

 

REPAYMENTS OF PRINCIPAL AND PAYMENTS OF INTEREST

ON THE CLASS [•] NOTES

 

The following repayments of principal and payments of interest in respect of the
Class [•] Notes represented by this Class [•] Permanent Global Note have been
made:

 

Date made

--------------------------------------------------------------------------------

 

Amount of
principal due

and payable

--------------------------------------------------------------------------------

 

Amount of
interest due
and payable

--------------------------------------------------------------------------------

 

Amount of

principal paid

or cancelled

--------------------------------------------------------------------------------

 

Amount of

interest paid

--------------------------------------------------------------------------------

 

Principal

Amount
Outstanding
following

payment of
principal/

purchase and
cancellation

--------------------------------------------------------------------------------

 

Notation by

or on behalf

of the

Principal

Paying Agent

--------------------------------------------------------------------------------

    £   £   £   £   £    

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

                         

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

                         

 

- 43 -



--------------------------------------------------------------------------------

Date made

--------------------------------------------------------------------------------

 

Amount of
principal due

and payable

--------------------------------------------------------------------------------

 

Amount of

interest due

and payable

--------------------------------------------------------------------------------

 

Amount of

principal paid

or cancelled

--------------------------------------------------------------------------------

 

Amount of

interest paid

--------------------------------------------------------------------------------

 

Principal

Amount
Outstanding

following

payment of
principal/

purchase and

cancellation

--------------------------------------------------------------------------------

 

Notation by

or on behalf

of the

Principal

Paying Agent

--------------------------------------------------------------------------------

                         

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

__________

 

- 44 -



--------------------------------------------------------------------------------

SCHEDULE

 

PART II

 

INCREASE IN VALUE, DECREASE IN VALUE AND EXCHANGES FOR

DEFINITIVE CLASS [•] NOTES

 

The aggregate Principal Amount Outstanding of this Class [•] Permanent Global
Note, subject to any notation in the Schedule, Part I, is shown by the latest
entry made by or on behalf of the Principal Paying Agent in the fifth column
below.

 

The following increases in value consequent upon exchanges of the Class [•]
Temporary Global Note and the following decreases in value consequent upon
exchanges of a part of this Class [•] Permanent Global Note for Definitive Notes
have been made.

 

Date made

--------------------------------------------------------------------------------

 

Amount of increase

in Principal Amount

Outstanding of this

Class [•] Permanent

Global Note due to

exchanges of the

Class [•] Temporary

Global Note for this

Class [•] Permanent

Global Note

--------------------------------------------------------------------------------

 

Amount of

decrease in

Principal Amount

Outstanding of

this Class [•]

Permanent Global

Note2

--------------------------------------------------------------------------------

 

Principal Amount

Outstanding of

this Class [•]

Permanent Global

Note following

such

increase/decrease

--------------------------------------------------------------------------------

 

Notation made by

or on behalf of the

Principal Paying

Agent

--------------------------------------------------------------------------------

    €   €   €    

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

__________

 

__________

 

__________

 

__________

 

__________

--------------------------------------------------------------------------------

2 State whether (i) reduction following redemption of relevant Class of Notes;
(ii) exchange for Definitive Notes; or (iii) purchase and cancellation of
relevant Class of Notes, as appropriate.

 

- 45 -



--------------------------------------------------------------------------------

Date made

--------------------------------------------------------------------------------

 

Amount of increase

in Principal Amount
Outstanding of this

Class [•] Permanent

Global Note due to
exchanges of the

Class [•] Temporary

Global Note for this

Class [•] Permanent

Global Note

--------------------------------------------------------------------------------

 

Amount of

decrease in

Principal Amount
Outstanding of

this Class [•]

Permanent Global

Note2

--------------------------------------------------------------------------------

 

Principal Amount
Outstanding of

this Class [•]

Permanent Global

Note following

such

increase/decrease

--------------------------------------------------------------------------------

 

Notation made by

or on behalf of the

Principal Paying

Agent

--------------------------------------------------------------------------------

    €   €   €    

__________

  __________   __________   __________   __________

__________

  __________   __________   __________   __________

__________

  __________   __________   __________   __________

__________

  __________   __________   __________   __________

__________

  __________   __________   __________   __________

__________

  __________   __________   __________   __________

__________

  __________   __________   __________   __________

__________

  __________   __________   __________   __________

__________

  __________   __________   __________   __________

 

- 46 -



--------------------------------------------------------------------------------

THE THIRD SCHEDULE

 

Part A

FORM OF DEFINITIVE NOTES

 

ON THE FRONT

 

ANY UNITED STATES PERSON (AS DEFINED IN THE INTERNAL REVENUE CODE) WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN 165(j) and 1287(a) OF THE
INTERNAL REVENUE CODE.

 

€[·]

  [ISIN]   [COMMON CODE]   [Serial No].

 

SELF-STORAGE SECURITISATION B.V.

 

(a private company with limited liability incorporated under the laws of The
Netherlands and

registered with the Trade Register of the Chamber of Commerce and Industry in
Amsterdam

under number 34210837)

 

€[•] Class [•] Secured [Fixed]/[Floating] Rate Notes due 20[•] (the “Class [•]
Notes”)

 

The issue of the Class [•] Notes was authorised by a resolution of the board of
directors of Self-Storage Securitisation B.V. (the “Issuer”) passed on [·] 2004.

 

This Class [•] Note, in bearer form, forms one of a series of Notes constituted
by a Trust Deed (the “Trust Deed”) dated [·] 2004 made between the Issuer and
Citicorp Trustee Company Limited as trustee (the “Trustee”) for, inter alios,
the Noteholders and issued to bearer with a denomination of €500,000 each with
principal and interest coupons and talons exchangeable for further principal and
interest coupons and further talons attached.

 

The Issuer for value received and subject to and in accordance with the
Conditions endorsed hereon hereby promises to pay to the holder on [the Note
Payment Date (as defined in Condition 6(b) (Note Payment Dates and Note Interest
Periods) endorsed hereon) falling in [·]]/[·] (or on such earlier date as the
principal sum thereunder mentioned (or part thereof) may become repayable in
accordance with the said Conditions) the principal sum of:

 

[·] Euros (€[·])

 

together with interest on the Principal Amount Outstanding (as defined in
Condition 1 endorsed hereon) of this Class [•] Note at rates determined in
accordance with the said Conditions payable quarterly in arrear on each Note
Payment Date and together with such other amounts (if any) as may be payable,
all subject to and in accordance with the said Conditions and the provisions of
the Trust Deed.

 

- 47 -



--------------------------------------------------------------------------------

Neither this Class [•] Note nor any of the coupons or talons appertaining hereto
shall become valid for any purpose unless and until the Certificate of
Authentication herein has been signed by an authorised signatory of Citibank,
N.A. as Principal Paying Agent.

 

IN WITNESS whereof this Class [•] Note has been executed on behalf of the
Issuer.

 

SELF-STORAGE SECURITISATION B.V.

 

By:

 

 

--------------------------------------------------------------------------------

Director

 

By:

 

 

--------------------------------------------------------------------------------

Director

 

Dated as of [·] 2004

 

Issued in [·].

 

CERTIFICATE OF AUTHENTICATION

 

This Class [•] Note is one of the Notes referred to in the within-mentioned
Trust Deed.

 

CITIBANK, N.A.

as Principal Paying Agent (without recourse, warranty or liability)

 

By:

 

 

--------------------------------------------------------------------------------

Authorised Signatory

 

- 48 -



--------------------------------------------------------------------------------

ON THE BACK

 

Terms and Conditions of the Notes

 

To be in the form set out in the Fourth Schedule

 

[At the foot of the Terms and Conditions:]

 

PRINCIPAL PAYING AGENT

 

CITIBANK, N.A., LONDON BRANCH

5 CARMELITE STREET

LONDON

EC4Y 0PA

 

IRISH PAYING AGENT

 

CITIBANK INTERNATIONAL PLC

1 NORTH WALL QUAY

DUBLIN 1

IRELAND

 

- 49 -



--------------------------------------------------------------------------------

THE THIRD SCHEDULE

 

Part B

FORM OF INTEREST COUPON

 

ON THE FRONT

 

ANY UNITED STATES PERSON (AS DEFINED IN THE INTERNAL REVENUE CODE) WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAWS INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS 165(j) AND 1287(a) OF
THE INTERNAL REVENUE CODE

 

SELF-STORAGE SECURITISATION B.V.

Interest Coupon No:

 

€[•] Class [·] Secured [Fixed]/[Floating] Rate Notes due [·]

 

FRN - interest payment/Coupon for €[·] due on [·]

 

This Interest Coupon is payable to bearer (subject to the Conditions endorsed on
the Note to which this Interest Coupon relates, which shall be binding upon the
holder of this Interest Coupon whether or not it is for the time being attached
to such Note) at the specified office of the Principal Paying Agent set out on
the reverse hereof (or any further or other Paying Agents or specified offices
duly appointed or nominated and notified to the Noteholders ).

 

If the Note to which this Interest Coupon relates shall have become due and
payable before the maturity date of this Interest Coupon, this Interest Coupon
shall become void and no payment shall be made in respect of it. This Interest
Coupon may, in certain circumstances, only be payable on surrender of the Note
to which this Interest Coupon appertains.

 

No.

  

[ISIN] Series

   Serial No.                    

 

- 50 -



--------------------------------------------------------------------------------

[ON THE REVERSE OF THE COUPON]

 

Principal Paying Agent: Citibank, N.A., London Branch of 5 Carmelite Street,
London EC4Y 0PA

 

Irish Paying Agent: Citibank International plc of 1 North Wall Quay, Dublin 1,
Ireland

 

- 51 -



--------------------------------------------------------------------------------

THE THIRD SCHEDULE

 

Part C

FORM OF TALON FOR FURTHER INTEREST COUPONS

 

ON THE FRONT

 

SELF-STORAGE SECURITISATION B.V.

Talon No.

 

€[•] Class [·] Secured [Fixed]/[Floating] Rate Notes due [·]

 

After the Note Payment Date (as defined in the Conditions endorsed on the Note
to which this Talon, in bearer form, appertains) falling in [•], [•] further
Interest Coupons and a further Talon for Interest Coupons appertaining to such
Note will, subject to the said Conditions, be issued at the specified office of
any of the Paying Agents set out on the reverse hereof (and/or such other or
further Paying Agents and/or specified offices as may from time to time be duly
appointed and notified to the Noteholders) upon production and surrender of this
Talon.

 

If the Note to which this Talon relates shall have become due and payable before
the production and surrender of this Talon, this Talon shall become void and no
issue of further Interest Coupons and a further Talon shall be made in respect
of it.

 

No.                     

 

ON THE BACK OF THE TALONS

 

Principal Paying Agent: Citibank, N.A., London Branch of 5 Carmelite Street,
London EC4Y 0PA

 

Irish Paying Agent: Citibank International plc of 1 North Wall Quay, Dublin 1,
Ireland

 

- 52 -



--------------------------------------------------------------------------------

THE FOURTH SCHEDULE

TERMS AND CONDITIONS OF THE NOTES

 

- 53 -



--------------------------------------------------------------------------------

THE FIFTH SCHEDULE

PROVISIONS FOR MEETINGS OF NOTEHOLDERS

 

1. As used in this Schedule only, the following expressions shall have the
following meanings unless the context otherwise requires:

 

  (a) “Notes” and “Noteholders” shall mean:

 

  (i) in connection with a meeting of the Class A Noteholders, the Class A Notes
and the holders of such Notes, respectively;

 

  (ii) in connection with a meeting of the Class B Noteholders, the Class B
Notes and the holders of such Notes, respectively; and

 

  (iii) in connection with a meeting of the Class C Noteholders, the Class C
Notes only and the holders of such Notes, respectively,

 

and for greater certainty, without prejudice to the definition of “outstanding”
in the Master Framework Agreement, such terms and expressions shall be construed
subject to the provisos that, while any Note is held by the Issuer or any of its
affiliates or by any person for the benefit of the Issuer or by any of its
affiliates, such Noteholder shall not be entitled to attend or vote at any
meeting of the Noteholders;

 

  (b) “voting certificate” shall mean an English language certificate issued by
a Paying Agent, and dated, in which it is stated:

 

  (i) that on the date thereof, Notes (not being Notes in respect of which a
block voting instruction has been issued and is outstanding in respect of the
meeting specified in such certificate and any adjourned such meeting) are (to
the satisfaction of such Paying Agent) held to its order, or under its control,
or blocked by a depository holding the same, in a manner approved by the Trustee
and that no such Notes will cease to be so held or blocked until the first to
occur of:

 

  (1) the conclusion of the meeting specified in such certificate or, if
applicable, any adjourned such meeting; and

 

  (2) the surrender of the certificate to the Paying Agent who issued the same;
and

 

  (ii) that the bearer thereof is entitled to attend and vote at such meeting
and any adjourned such meeting in respect of the Notes represented by such
certificate;

 

  (c) “block voting instruction” shall mean an English language document issued
by a Paying Agent, and dated, in which:

 

  (i) it is certified that, on the date thereof, Notes (not being Notes in
respect of which a voting certificate has been issued and is outstanding in
respect of the meeting specified in such document and any adjourned such
meeting)

 

- 54 -



--------------------------------------------------------------------------------

are (to the satisfaction of such Paying Agent) held to its order, or under its
control, or blocked by a depository holding the same, in a manner approved by
the Trustee and that no such Notes will cease to be so held or blocked until the
first to occur of:

 

  (1) the conclusion of the meeting specified in such document or, if
applicable, any adjourned such meeting; and

 

  (2) the Notes ceasing, with the agreement of the Paying Agent, to be held to
its order, or under its control, or blocked, and the giving of notice by the
Paying Agent to the Issuer in accordance with paragraph 17 below, of the
necessary amendment to the block voting instruction;

 

  (ii) it is certified that, on the date thereof, each holder of such Notes has
instructed such Paying Agent, and/or that Euroclear and/or Clearstream,
Luxembourg has advised such Paying Agent, that each holder of such Notes has
given instructions, that the vote(s) attributable to the Note(s) so held or
blocked should be cast in a particular way, or not cast, in relation to each
resolution to be put to such meeting, or any adjourned such meeting, and
appearing in the notice of such meeting, and that all such instructions are,
during the period commencing 48 hours prior to the time for which such meeting
or any adjourned such meeting is convened and ending at the conclusion or
adjournment thereof, neither revocable nor capable of amendment;

 

  (iii) the aggregate Principal Amount Outstanding of the Notes so held or
blocked is stated distinguishing, with regard to each such resolution, between
those in respect of which instructions have been given as aforesaid that the
votes attributable thereto should be cast in favour of the resolution and those
in respect of which instructions have been given that the votes attributable
thereto should be cast against the resolution, and those in respect of which
instructions have been given as aforesaid that the votes attributable thereto
should not be cast on such resolution; and

 

  (iv) one or more persons named in such document (each hereinafter called a
“proxy”) is or are authorised and instructed by such Paying Agent to cast
and/or, as the case may be, to refrain from casting the votes attributable to
the Notes so listed in accordance with the instructions referred to in (iii)
above and as set out in such document.

 

The holder of any voting certificate or the proxy/ies named in any block voting
instruction shall, for all purposes in connection with the meeting or adjourned
meeting of Noteholders, be deemed to be the holder of the Notes to which such
voting certificate or block voting instruction relates, and the person holding
the Notes to the order, or under the control, of any Paying Agent, or the person
holding the same blocked as aforesaid, shall be deemed for such purposes not to
be the holder of those Notes.

 

- 55 -



--------------------------------------------------------------------------------

  (d) “48 hours” shall mean a period of 48 hours, including all or part of two
days, upon which banks are open for business in both the place where the
relevant meeting is to be held and in each of the places where the Paying Agents
have their specified offices (disregarding, for this purpose, the day upon which
such meeting is to be held) and such period shall be extended by one or (to the
extent necessary) more periods of 24 hours until there is included, as
aforesaid, all or part of two days upon which banks are open for business as
aforesaid; and

 

  (e) “24 hours” shall mean a period of 24 hours, including all or part of a day
upon which banks are open for business in both the place where the meeting is to
be held and in each of the places where the Paying Agents have their specified
offices (disregarding, for this purpose, the day upon which such meeting is to
be held) and such period shall be extended by one or (to the extent necessary)
more periods of 24 hours until there is included as aforesaid all or part of a
day upon which banks are open for business as aforesaid.

 

2.

 

  (a) The Issuer or the Trustee may, at any time, and the Trustee shall, upon a
requisition in writing signed by the holders, in the aggregate, of not less than
one-tenth of the aggregate Principal Amount Outstanding of the Notes, convene a
meeting of the Noteholders. Every such meeting shall be held at such place as
the Trustee may appoint or approve.

 

  (b) The Trustee shall have certain discretions regarding the constitution of
meetings of Noteholders as set out below:

 

  (i) an Extraordinary Resolution which in the opinion of the Trustee affects
the Notes of only one Class shall be transacted at a separate meeting of the
Noteholders of that Class;

 

  (ii) an Extraordinary Resolution which in the opinion of the Trustee affects
the Noteholders of more than one Class of Notes but does not give rise to an
actual or potential conflict of interest between the Noteholders of one Class of
Notes and the holders of another Class of Notes shall be transacted either at
separate meetings of the Noteholders of each such Class or at a single meeting
of the Noteholders of all such Classes of Notes as the Trustee shall determine
in its absolute discretion; and

 

  (iii) an Extraordinary Resolution which in the opinion of the Trustee affects
the Noteholders of more than one Class and gives rise to any actual or potential
conflict of interest, between the Noteholders of each such Class of Notes shall
be transacted at a separate meeting of the Noteholders of each such Class.

 

3. At least 21 days’ notice (exclusive of the day on which the notice is given
and the day on which the meeting is held) specifying the place, day and hour of
meeting shall be given to the relevant Noteholders and the Paying Agents prior
to any meeting of the Noteholders in the manner provided by Condition 17
(Notices to Noteholders). In the case of an Extraordinary Resolution, the notice
shall set out the full text of any resolutions to be proposed, unless the
Trustee agrees that the notice shall instead specify

 

- 56 -



--------------------------------------------------------------------------------

the nature of the resolutions without including the full text. Such notice shall
include a statement to the effect that Notes may be held (to their satisfaction)
to the order of the Paying Agent(s) or under their control, or blocked by a
depository holding the same, in a manner approved by the Trustee, for the
purpose of obtaining voting certificates or appointing proxies not later than 48
hours before the time fixed for the meeting. A copy of the notice shall be sent
by post to the Trustee (unless the meeting is convened by the Trustee) and to
the Issuer (unless the meeting is convened by the Issuer).

 

4. A person (who may, but need not, be a Noteholder) nominated in writing by the
Trustee shall be entitled to take the chair at every such meeting but if no such
nomination is made or if, at any meeting, the person nominated shall not be
present within fifteen minutes after the time appointed for holding the meeting
the Noteholders present shall choose one of their number to be Chairman.

 

5.

(a)    Subject to Clauses (b), (c) and (d) below, at any such meeting, two or
more persons present holding voting certificates or being proxies and holding or
representing, in the aggregate, not less than one-twentieth of the aggregate
Principal Amount Outstanding of the Notes (or any Class thereof) for the time
being outstanding shall (except for the purpose of passing an Extraordinary
Resolution) form a quorum for the transaction of business and no business (other
than the choosing a Chairman) shall be transacted at any meeting unless the
requisite quorum be present at the commencement of the meeting;

 

  (b) Subject to Clause (c) below, the quorum at any such meeting for passing an
Extraordinary Resolution shall (subject as provided below) be two or more
persons present holding voting certificates or being proxies and holding or
representing not less than one-third of the aggregate Principal Amount
Outstanding of the Notes (or any Class thereof) for the time being outstanding;

 

  (c) At any meeting, the business of which includes any of the following
matters, each of which shall only be capable of being effected after having been
approved by Extraordinary Resolution, namely:

 

  (i) modification of the date fixed for final maturity of the Notes (or any of
them);

 

  (ii) reduction or cancellation of the principal payable on the Notes (or any
of them) or modification of the method of calculating the amount of principal
payable on the Notes (or any of them) on any Note Payment Date;

 

  (iii) reduction or cancellation of the interest payable on the Notes (or any
of them) or modification of the method of calculating the interest payable on
the Notes or modification of the date of payment of any interest payable on the
Notes (or any of them);

 

  (iv) alteration of the currency in which payments under the Notes (or any of
them) or Coupons (or any of them) are to be made;

 

  (v) alteration of the majority required to pass an Extraordinary Resolution;

 

- 57 -



--------------------------------------------------------------------------------

  (vi) except in accordance with Clause 16.3 (Substitution) the sanctioning of
any such scheme or proposal as is described in paragraph 18(i) below;

 

  (vii) alteration of the date, or the priority, of the redemption of Notes
(other than any alteration made following an issue of Additional Notes ranking
pari passu with, or senior to, the Class C Notes);

 

  (viii) alteration of these provisos; and

 

  (ix) modification which would have the effect of changing the manner of
determining the amounts to be redeemed in respect of the Notes,

 

(any such matter being a “Basic Terms Modification”),

 

the quorum shall be two or more persons present holding voting certificates, or
being proxies, and holding or representing, in the aggregate, not less than
two-thirds of the aggregate Principal Amount Outstanding of the relevant Notes
for the time being outstanding; and

 

  (d) While all the outstanding Notes of any Class are represented by a
Temporary Global Note and/or a Permanent Global Note, a single holder of a
voting certificate or proxy appointed in relation thereto or being the holder of
the Notes thereby represented shall be deemed to be two persons for the purpose
of forming a quorum.

 

6. If within 15 minutes after the time appointed for any such meeting a quorum
is not present, the meeting shall, if convened upon the requisition of
Noteholders, be dissolved. If the meeting was otherwise convened, it shall stand
adjourned to the same day in the next week (or, if such day is a public holiday,
the next succeeding business day) at the same time and place (except in the case
of a meeting at which an Extraordinary Resolution is to be proposed, in which
case it shall stand adjourned for such period, being not less than 14 days and
not more than 42 days, and at such place as may be appointed by the Chairman and
approved by the Trustee) and at such adjourned meeting two or more persons
present holding voting certificates or being proxies (whatever the Principal
Amount Outstanding of the Notes (or any class thereof) then outstanding so held
or represented by them) shall (subject as provided below) form a quorum and
shall (subject as provided below) have power to pass any Extraordinary
Resolution or other resolution and to decide upon all matters which could
properly have been dealt with at the meeting from which the adjournment took
place had the requisite quorum been present, provided that, at any adjourned
meeting the business of which includes any of the matters specified in paragraph
5 above, the quorum shall be two or more persons present or holding voting
certificates, or being proxies, and holding or representing in the aggregate not
less than one-quarter of the aggregate Principal Amount Outstanding of the
relevant Notes for the time being outstanding.

 

7. Notice of any adjourned meeting, at which an Extraordinary Resolution is to
be submitted, shall be given in the same manner as notice of an original
meeting, but as if “10” were substituted for “21” in paragraph 3 above, and such
notice shall (except in cases where the proviso to paragraph 6 above shall
apply, when it shall state the relevant quorum)

 

- 58 -



--------------------------------------------------------------------------------

state that the persons present holding voting certificates, or being proxies, at
the adjourned meeting, whatever the principal amount of the Notes so held or
represented by them, will form a quorum. Subject as aforesaid, it shall not be
necessary to give any notice of any adjourned meeting.

 

8. Every question submitted to a meeting shall be decided, in the first
instance, by a show of hands and, in case of equality of votes, the Chairman
shall, both on a show of hands and on a poll, have a casting vote in addition to
the vote or votes (if any) to which he may be entitled as a holder of a voting
certificate or as a proxy.

 

9. At any meeting, unless a poll is (before or on the declaration of the result
of the show of hands) demanded by the Chairman or the Issuer or the Trustee or
by two or more persons present holding voting certificates or being proxies
holding or representing in the aggregate not less than one-fiftieth part of the
aggregate principal amount of the Notes for the time being outstanding, a
declaration by the Chairman that a resolution has been carried, or carried by a
particular majority, or not carried, or not carried by a particular majority,
shall be conclusive evidence of the fact, without proof of the number or
proportion of the votes recorded in favour of or against such resolution.

 

10. Subject to paragraph 12 below, if at any such meeting a poll is so demanded
it shall be taken in such manner, and subject as hereinafter provided, either at
once or after an adjournment, as the Chairman directs, and the result of such
poll shall be deemed to be the resolution of the meeting at which the poll was
demanded, as at the date of the taking of the poll. The demand for a poll shall
not prevent the continuance of the meeting for the transaction of any business
other than the motion on which the poll has been demanded.

 

11. The Chairman may, with the consent of (and shall, if directed by) any such
meeting, adjourn the same from time to time, and from place to place, but no
business shall be transacted at any adjourned meeting except business which
might lawfully (but for lack of required quorum) have been transacted at the
meeting from which the adjournment took place.

 

12. Any poll demanded at any such meeting, on the election of a Chairman or on
any question of adjournment, shall be taken at the meeting without adjournment.

 

13. The Trustee and its lawyers and financial advisers and any director, officer
or employee of a corporation being a trustee of these presents and any director
or officer of the Issuer or the Borrower and the lawyers and financial advisers
of the Issuer or the Borrower and any other person authorised in that behalf by
the Chairman and the Trustee may attend and speak at any meeting. Save as
aforesaid, but without prejudice to the proviso to the definition of
“outstanding” contained in the Master Framework Agreement and the definition of
“Notes” and “Noteholders” in Clause 1 of this Fifth Schedule, no person shall be
entitled to attend and speak nor shall any person be entitled to vote at any
meeting of the Noteholders unless he produces a voting certificate or is a
proxy, and, for greater certainty, neither the Issuer, the Borrower nor any
representative or Affiliate of the same or any member of Shurgard Europe shall
be entitled to vote at, any meeting in respect of Notes, held beneficially by it
or for its account. Nothing herein contained shall prevent any of the proxies
named in any block voting instruction from being a director, officer or
representative of, or otherwise connected with the Issuer or any of such other
companies.

 

- 59 -



--------------------------------------------------------------------------------

14. Subject as provided in paragraph 13 above, at any meeting:

 

  (a) on a show of hands, every person who is present in person and produces a
voting certificate or is a proxy shall have one vote; and

 

  (b) on a poll, every person who is so present shall have one vote in respect
of each €1,000 in aggregate face amount of the outstanding Note(s) represented
or held by him.

 

Without prejudice to the obligations of the proxies named in any block voting
instruction, any person entitled to more than one vote need not use all his
votes or cast all the votes to which he is entitled in the same way.

 

15. The proxies named in any block voting instruction need not be Noteholders.

 

16. Each block voting instruction, together (if so requested by the Trustee)
with proof satisfactory to the Trustee of its due execution on behalf of the
relevant Paying Agent, shall be deposited at such place as the Trustee shall
approve not less than 24 hours before the time appointed for holding the meeting
or adjourned meeting at which the proxies named in the block voting instruction
propose to vote and, in default, the block voting instruction shall not be
treated as valid unless the Chairman of the meeting decides otherwise before
such meeting or adjourned meeting proceeds to business. A notarially certified
copy of each block voting instruction shall be deposited with the Trustee before
the commencement of the meeting or adjourned meeting but the Trustee shall not
thereby be obliged to investigate or be concerned with the validity of or the
authority of the proxies named in any such block voting instruction.

 

17. Any vote given in accordance with the terms of a block voting instruction
shall be valid, notwithstanding the previous revocation or amendment of the
block voting instruction or of any of the Noteholders’ instructions pursuant to
which it was executed, provided that no intimation in writing of such revocation
or amendment shall have been received from the relevant Paying Agent by the
Issuer at its registered office (or such other place as may have been approved
by the Trustee for the purpose) by the time being 24 hours before the time
appointed for holding the meeting or adjourned meeting at which the block voting
instruction is to be used.

 

18. A meeting of the Noteholders shall, in addition to the powers hereinbefore
given, have the following powers exercisable by Extraordinary Resolution
(subject to the provisions relating to quorum contained in paragraphs 5 and 6
above) only, namely:

 

  (a) power to sanction any compromise or arrangement proposed to be made
between the Issuer and the Noteholders (or any of them);

 

  (b) power to sanction any abrogation, modification, compromise or arrangement
in respect of the rights of the Noteholders (or any of them) against the Issuer
or against any of its property or against any other person whether such rights
shall arise under the Notes (or any of them), these presents or the other Issuer
Transaction Documents or otherwise;

 

- 60 -



--------------------------------------------------------------------------------

  (c) power to assent to any modification of the provisions contained in the
Notes, these presents, the Conditions, or the other Issuer Transaction
Documents, which shall be proposed by the Issuer or the Trustee or any other
party thereto;

 

  (d) power to give any authority or sanction which, under the provisions of the
Notes, these presents, or any of the other Issuer Transaction Documents, are
required to be given by Extraordinary Resolution;

 

  (e) power to appoint any persons (whether Noteholders or not) as a committee
or committees to represent the interests of the Noteholders and to confer upon
such committee or committees any powers or discretions which the Noteholders
could themselves exercise by Extraordinary Resolution;

 

  (f) power to approve of a person to be appointed a trustee and power to remove
any trustee or trustees for the time being of these presents;

 

  (g) power to discharge or exonerate the Trustee from all liability in respect
of any act or omission for which the Trustee may have become responsible under
the Notes, these presents or the other Issuer Transaction Documents;

 

  (h) power to authorise the Trustee to concur in, and execute, and do, all such
deeds, instruments, acts and things as may be necessary to carry out and give
effect to any Extraordinary Resolution; and

 

  (i) power to sanction any scheme or proposal for the exchange or sale of the
Notes for, or the conversion of the Notes into, or the cancellation of the Notes
in consideration of, shares, stock, notes, bonds, debentures, debenture stock
and/or other obligations and/or securities of the Issuer or any other company
formed or to be formed, or for, or into, or in consideration of, cash, or partly
for, or into, or in consideration of, such shares, stock, notes, bonds,
debentures, debenture stock and/or other obligations and/or securities as
aforesaid and partly for, or into, or in consideration of, cash, provided that:

 

  (i) in respect of the Notes, no Extraordinary Resolution to effect a
modification involving a Basic Terms Modification shall be effective unless the
Basic Terms Modification is sanctioned by an Extraordinary Resolution of each
Class of Notes then outstanding passed at separate Class meetings convened for
that purpose (to the extent there are Notes outstanding in each such Class); and

 

  (ii) no Extraordinary Resolution to approve any matter other than a Basic
Terms Modification that is passed by the holders of any Class of Notes shall be
effective unless it is sanctioned by an Extraordinary Resolution of such holders
of each of the other Classes of Notes ranking equally with or senior to such
Class to the extent that there are Notes outstanding ranking equally with or
senior to such Class), unless the Trustee is of the opinion that the interests
of the holders of other Classes of Notes ranking equally with or senior to such
Class would not be materially prejudiced by the implementation of such an
Extraordinary Resolution.

 

- 61 -



--------------------------------------------------------------------------------

19. Subject to the provisos to paragraph 18 above, any resolution passed at a
meeting of the Noteholders duly convened and held in accordance with this Trust
Deed shall be binding upon all the Noteholders and Couponholders of the relevant
Class, whether present or not present at such meeting, and whether or not
voting, and any resolution passed at a meeting of the holders of the Most Senior
Class of Notes then outstanding duly convened and held as aforesaid, shall also
be binding upon all the other Classes of Notes and the holders of the Coupons
relating thereto and all of the relevant Classes of Noteholders shall be bound
to give effect to any such resolutions accordingly and the passing of any such
resolution shall be conclusive evidence that the circumstances justify the
passing thereof. Notice of the result of the voting on any resolution, duly
considered by the Noteholders, shall be provided or published (at the cost of
the Issuer) in accordance with the relevant Conditions by the Issuer within 14
days of such result being known, provided that failure to so provide notice
shall not invalidate such resolution.

 

20. Without prejudice to paragraph 24 below, the expression “Extraordinary
Resolution” means a resolution passed at a meeting of the Noteholders, duly
convened and held in accordance with the provisions herein contained, by a
majority consisting of not less than three-fourths of the persons voting thereat
upon a show of hands, or if a poll be duly demanded, then by a majority
consisting of not less than three-quarters of the votes given on such poll.

 

21. Compliance with Condition 13 (Meetings of Noteholders) is necessary in order
to ensure the validity of any resolution of any Class of Noteholders.

 

22. Minutes of all resolutions and proceedings at every such meeting, as
aforesaid, shall be made and duly entered in books to be, from time to time,
provided for that purpose by the Issuer and any such minutes, as aforesaid, if
purporting to be signed by the Chairman of the meeting, at which such
resolutions were passed or proceedings had, shall be conclusive evidence of the
matters therein contained and, until the contrary is proved, every such meeting
in respect of the proceedings of which minutes have been made shall be deemed to
have been duly held and convened and all resolutions passed or proceedings had
thereat to have been duly passed or had.

 

23. Subject to all other provisions contained in these presents, the Trustee
may, without the consent of the Issuer, the Noteholders or the other Issuer
Secured Creditors, prescribe such further regulations regarding the
requisitioning and/or the holding of meetings of Noteholders and attendance and
voting thereat as the Trustee may in its sole discretion think fit.

 

24. References herein to a “resolution passed at a meeting of the Noteholders”
shall include, where the context permits, a resolution in writing signed by or
on behalf of the holders of at least 75 per cent. in aggregate principal amount
of the Notes then outstanding (a “Written Resolution”). Such resolution in
writing may be contained in one document or in several documents in like form
each signed by, or on behalf of, one or more Noteholders. Such resolution shall
take effect as if it were an Extraordinary Resolution.

 

- 62 -



--------------------------------------------------------------------------------

EXECUTION PAGE

 

The Issuer:

 

EXECUTED as a Deed by    )      SELF-STORAGE SECURITISATION B.V.    )     
acting by its duly authorised signatory          

 

/s/ M. Sibbing

--------------------------------------------------------------------------------

Signature

 

M. Sibbing (Attorney)

 

The Trustee:

 

EXECUTED as a Deed by    )     

CITICORP TRUSTEE COMPANY LIMITED

acting by

  

)

)

                

 

/s/ Viola Japaul

Director

 

/s/ Marne Lidster

Director/Secretary

 



 

- 63 -